                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 1 of 231
                                                                                                      1
641−435−4505

 Filing Date   #                                      Docket Text

                   47   Objection to Motion to Extend/Limit Exclusivity Period Filed by United
                        States Trustee (related document(s)44 Motion to Extend/Limit Exclusivity
 08/23/2019             Period). (Zubal, L) (Entered: 08/23/2019)

                   49   Hearing Continued (related document(s)31 Motion for Relief From Stay
                        (Fee)) Status Conference to be held on 9/13/2019 at 11:30 AM at
 08/30/2019             Telephonic Hearing. (dcri) (Entered: 08/30/2019)

                   51   Order Granting Motion to Extend Exclusivity Period for Filing a Chapter
                        11 Plan and Disclosure Statement (Related Doc # 44) Motion to Extend
                        Exclusivity Period Dated and Entered on 9/13/2019. Dated Extended to:
 09/13/2019             October 4, 2019. (tsta) (Entered: 09/13/2019)

                   52   Order Setting Final Hearing Signed on 9/13/2019. (related document(s)31
                        Motion for Relief From Stay (Fee)) Final Hearing scheduled for 10/8/2019
 09/13/2019             at 09:45 AM at Mason City Court Room (tsta) (Entered: 09/13/2019)

                   56   Chapter 11 Plan . Filed by McQuillen Place Company, LLC (related
                        document(s)1 Voluntary Petition (Chapter 11), 44 Motion to Extend/Limit
 10/04/2019             Exclusivity Period). (Molstad, Donald) (Entered: 10/04/2019)

                   57   Disclosure Statement Filed by McQuillen Place Company, LLC (related
                        document(s)1 Voluntary Petition (Chapter 11), 44 Motion to Extend/Limit
 10/04/2019             Exclusivity Period). (Molstad, Donald) (Entered: 10/04/2019)

                   58   Notice of Hearing Re: Plan, Disclosure Statement Filed by McQuillen
                        Place Company, LLC (related document(s)56 Plan, 57 Disclosure
                        Statement). Objections due by 11/1/2019. Hearing scheduled for
                        12/5/2019 at 09:30 AM at Mason City Court Room. (Molstad, Donald)
 10/04/2019             (Entered: 10/04/2019)

                   59   Order Continued Hearing Signed on 10/7/2019. (related document(s)31
                        Motion for Relief From Stay (Fee)) Status Conference to be held on
                        10/18/2019 at 01:15 PM at Telephonic Hearing. (tsta) (Entered:
 10/07/2019             10/07/2019)

                   61   Motion to Dismiss Case For Other Reason. re: failure to pay taxes, gross
                        mismanagement, and continuing loss to the estate, Motion to Convert Case
                        to Chapter 7 . Fee Amount $15. Filed by First Security Bank & Trust
 10/17/2019             Company (Eide, Larry) (Entered: 10/17/2019)

                   62   Order Setting Final Hearing Signed on 10/21/2019. (related
                        document(s)31 Motion for Relief From Stay (Fee)) Final Hearing
                        scheduled for 11/14/2019 at 10:00 AM at Fort Dodge Court Room (tsta)
 10/21/2019             (Entered: 10/21/2019)

                   64   Appearance by Brandon James Gray Filed by Creditor Iowa Economic
 10/22/2019             Development Authority. (Gray, Brandon) (Entered: 10/22/2019)

                   65   Application to Employ J D Haas as Attorney Filed by McQuillen Place
 10/22/2019             Company, LLC (Molstad, Donald) (Entered: 10/22/2019)

 10/22/2019        66   Support Document re: Application to Employ Filed by Debtor McQuillen
                        Place Company, LLC (related document(s)65 Application to Employ).
 Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 2 of 231
                                                                                                   2
                       (Molstad, Donald) (Entered: 10/22/2019)

                  67   Order Re: Application to Employ J D Haas as Attorney (Related Doc # 65)
10/22/2019             Dated and Entered on 10/22/2019. (sgre) (Entered: 10/22/2019)

                  68   Notice Setting Bar Date for Objections Re: Motion to Dismiss
                       Case/Debtor(s) − 21 Days , Notice of Hearing Re: Motion to Dismiss
                       Case/Debtor(s) Filed by First Security Bank & Trust Company (related
                       document(s)61 Motion to Dismiss Case/Debtor(s)). Objections due by
10/23/2019             11/13/2019. (Eide, Larry) (Entered: 10/23/2019)

                  70   Objection to Application to Employ JD Haas of JD Haas and Associates
                       Filed by United States Trustee (related document(s)65 Application to
10/24/2019             Employ). (Zubal, L) (Entered: 10/24/2019)

                  71   Hearing Set Hearing scheduled for 11/15/2019 at 02:30 PM by Telephonic
10/25/2019             Hearing. (dcri) (Entered: 10/25/2019)

                  72   Motion to Convert Case to Chapter 7 or Dismiss. Fee Amount Exempt.
10/25/2019             Filed by United States Trustee (Zubal, L). (Entered: 10/25/2019)

                  73   Motion to Shorten Time to Object to the United State's Trustee's Motion to
                       Convert or Dismiss Filed by United States Trustee (Zubal, L) (Entered:
10/25/2019             10/25/2019)

                  74   Order Granting United States Trustee's Motion to Shorten Bar Date to
                       Object to Motion to Convert to or Dismiss from 21 Days to 19 Days
                       (Related Doc # 73) Dated and Entered on 10/25/2019. (sgre) (Entered:
10/25/2019             10/25/2019)

                  77   Notice of Hearing Re: Motion to Convert Case to Chapter 7 or Dismiss
                       Filed by United States Trustee (related document(s)72 Motion to Convert
                       Case to Chapter 7). Objections due by 11/13/2019. Hearing scheduled for
                       11/14/2019 at 10:00 AM at Fort Dodge Court Room. (United States
10/28/2019             Trustee) (Entered: 10/28/2019)

                  78   Hearing Reset (related document(s)65 Application to Employ 71 Hearing
                       Set) Hearing scheduled for 11/1/2019 at 03:30 PM by Telephonic Hearing.
10/28/2019             (dcri) Modified on 10/28/2019 (dcri). (Entered: 10/28/2019)

                  80   Objection re: Motion to Dismiss Case/Debtor(s), Motion to Convert Case
                       to Chapter 7 Filed by Debtor McQuillen Place Company, LLC (related
                       document(s)61 Motion to Dismiss Case/Debtor(s), Motion to Convert
10/31/2019             Case to Chapter 7). (Molstad, Donald) (Entered: 10/31/2019)

                  81   Objection re: Objection (Resistance to U.S. Trustee's Objection to Debtor's
                       Application to Employ Counsel) Filed by Debtor McQuillen Place
                       Company, LLC (related document(s)70 Objection). (Molstad, Donald)
10/31/2019             (Entered: 10/31/2019)

                  82   Objection re: Motion to Convert Case to Chapter 7 Filed by Debtor
                       McQuillen Place Company, LLC (related document(s)72 Motion to
11/01/2019             Convert Case to Chapter 7). (Molstad, Donald) (Entered: 11/01/2019)

                  83   Objection to Confirmation of Plan and Disclosure Statement Filed by
                       United States Trustee (related document(s)56 Plan, 57 Disclosure
11/01/2019             Statement). (Zubal, L) (Entered: 11/01/2019)

Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 3 of 231
                                                                                                     3
                  84   Objection re: Plan, Disclosure Statement Filed by Creditor First Security
                       Bank & Trust Company (related document(s)56 Plan, 57 Disclosure
11/01/2019             Statement). (Eide, Larry) (Entered: 11/01/2019)

                  85   Objection re: Disclosure Statement Filed by Interested Party Cedar Rapids
                       Bank & Trust Company (related document(s)57 Disclosure Statement).
11/01/2019             (Schmall, Joseph) (Entered: 11/01/2019)

                  86   Proceeding Memo and Order Re: Application to Employ J D Haas as
                       Attorney (related document(s)65 Application to Employ) Final Hearing
                       scheduled for 11/14/2019 at 10:00 AM at Fort Dodge Court Room. (tsta)
11/05/2019             (Entered: 11/05/2019)




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 4 of 231
                                                                                                   4
      Case 19-00507       Doc 47     Filed 08/23/19 Entered 08/23/19 16:05:35            Desc Main
                                       Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

IN RE:                                        )   CHAPTER 11
                                              )   CASE NO. 19-00507M
McQUILLEN PLACE COMPANY, LLC,                 )
                                              )
           Debtor.                            )   OBJECTION TO MOTION TO
                                              )   EXTEND EXCLUSIVITY PERIOD

   The Acting United States Trustee, through the undersigned Trial Attorney, objects to Debtor’s

Motion to Extend Exclusivity Period to file a plan and disclosure statement, and states as follows:

    1. As Debtor’s principal, Charles Thomsen, acknowledged at the Section 341 meeting of creditors,

Debtor generates little to no income. The Monthly Operating Reports reflect Debtor consistently

operates at a loss.

    2. The estate primarily consists of one piece of historical real estate, the McQuillen Place, located

on the main thoroughfare of Charles City. The effort to rehabilitate the property, which began in 2014

and has remained at a standstill since the fall of 2017, left Debtor claiming secured debt alone in excess

of $6.8 million. Mr. Thomsen testified the property maintains a current value of $500,000 million and if

totally refurbished, a value of somewhere between $2 - $3.5 million.

    3. Debtor’s only chance at proposing a successful plan in this case involves the ability to secure

financing to complete construction of the property. Since construction ceased, Debtor has been

unsuccessful in securing financing to complete construction. At the meeting of creditors, held over two

months ago, Debtor insisted upon the ability to secure financing within weeks of the meeting.

    4. Extension of the exclusive period is in the Court’s discretion. In re Hoffinger Industries, Inc.,

292 B.R. 639, 642 (8th Cir. B.A.P. 2003). The exclusive period may only be extended “for cause.” The

burden is on Debtor as the party seeking to extend the exclusive period to establish good cause. Id. at

                                                     1




         Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 5 of 231
                                                                                                             5
       Case 19-00507         Doc 47   Filed 08/23/19 Entered 08/23/19 16:05:35           Desc Main
                                        Document     Page 2 of 3



643.

   5. In the Motion, Debtor does not meet the burden for establishing good cause. The Motion does

not specify why Debtor was unable to prepare and file its disclosure statement and plan within the

exclusive period.

   6. Nor does the Motion give any indication that Debtor has the ability to file a plan “within 30 to 60

days.” Devoid from the Debtor’s Motion is any discussion of its ability to secure financing, or to merely

identify a willing lender.

   7. While the UST has appointed committee in this case, no committee counsel is employed. The

UST therefore has a heightened role in the protection of the interests of unsecured creditors.

   8. For the reasons set forth herein, Debtor’s Motion should be denied.



                                                             James L Snyder
                                                             Acting United States trustee
                                                             Region 12

                                                             By:/s/ L. Ashley Zubal
                                                             L. Ashley Zubal
                                                             ID # IS9998256
                                                             Federal Building, Room 793
                                                             210 Walnut Street
                                                             Des Moines, Iowa 50309-2108
                                                             Ph:(515)323-2269/Fax: 284-4986
                                                             Ashley.Zubal@usdoj.gov




                                                     2




        Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 6 of 231
                                                                                                            6
       Case 19-00507      Doc 47     Filed 08/23/19 Entered 08/23/19 16:05:35          Desc Main
                                       Document     Page 3 of 3



                                     CERTIFICATE OF SERVICE

   The undersigned certifies that copies of this document were served on the parties listed below by

electronic mail or first-class mail, postage prepaid, on August 23, 2019:

Parties receiving electronic service via CM/ECF

       Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
       Laura Michelle Hyer lhyer@bradleyriley.com,
        dmoses@bradleyriley.com;Docket@bradleyriley.com
       Donald H. Molstad judylaw308@yahoo.com
       Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
       Joseph E. Schmall jschmall@bradleyriley.com,
        cclark@bradleyriley.com;docket@bradleyriley.com
       Christine B. Skilton cbs.csslaw@butler-bremer.com
       Bradley David Sloter brads@nsslaw.net
       Charles McQuillen Thomson cthomson@doall.com
       United States Trustee USTPRegion12.CR.ECF@usdoj.gov

        Allen O. Pederson
        412 Sample Street
        Nashua, IA 50658




                                                         /s/ Jennifer L. Cline
                                                        Jennifer L. Cline
                                                        Paralegal Specialist




                                                    3




        Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 7 of 231
                                                                                                       7
    Case 19-00507       Doc 49    Filed 08/30/19 Entered 08/30/19 10:27:59             Desc Telephonic
                                         Hearing Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 11
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                NOTICE RESETTING TELEPHONIC STATUS CONFERENCE
                    ON MOTION FOR RELIEF FROM STAY (DOC. 31)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                       847−456−1911
United States Trustee
Donald Molstad, Attorney for Debtor                                     712−255−8036
Larry Eide, Attorney for First Security Bank & Trust Company/MOVANT     641−423−4264



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       September 13, 2019 at 11:30 AM




ATTORNEY DONALD MOLSTAD IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and
available to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      MEGAN R. WEISS
                                                      Acting Clerk, Bankruptcy Court
                                                      by:



Date: August 30, 2019                                 Deputy Clerk
                                                      United States Bankruptcy Court
                                                      Northern District of Iowa
                                                      111 Seventh Avenue SE Box 15
                                                      Cedar Rapids, IA 52401−2101




            Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 8 of 231
                                                                                                         8
    Case 19-00507       Doc 51 Filed 09/13/19 Entered 09/13/19 14:45:13             Desc Main
                                 Document     Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                            PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: September 13, 2019

APPEARANCES:

For Debtor: Don Molstad and Charles Thomson

For Parties-In-Interest: Larry Eide for First Security Bank & Trust Company

NATURE OF PROCEEDING:                    In Court     X Telephonic

Debtor’s Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement

IT IS ORDERED THAT:

Debtor’s Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement is
GRANTED. The deadline to file a Chapter 11 Plan and Disclosure Statement is extended to and
including October 4, 2019.

                    September 13, 2019
Dated and Entered ________________________



                                             ____
                                            Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 9 of 231
                                                                                                        9
    Case 19-00507       Doc 52 Filed 09/13/19 Entered 09/13/19 14:48:21            Desc Main
                                 Document     Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                            PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: September 13, 2019

APPEARANCES:

For Debtor: Don Molstad and Charles Thomson

For Parties-In-Interest: Larry Eide for First Security Bank & Trust Company

NATURE OF PROCEEDING:                    In Court     X Telephonic

Status Conference on Motion for Relief from Stay #31.

IT IS ORDERED THAT:

By agreement of the parties, final hearing on First Security Bank & Trust Company’s Motion for
Relief from Stay is set for

                                   October 8, 2019 at 9:45 a.m.

in the Bankruptcy Court Room, Second Floor, U.S. Post Office, 211 N. Delaware Ave., Mason City,
Iowa.
                   September 13, 2019
Dated and Entered ________________________



                                             ____
                                            Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 10 of 231
                                                                                                  10
                                                                         11




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 11 of 231
                                                                         12




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 12 of 231
                                                                         13




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 13 of 231
                                                                         14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 14 of 231
                                                                         15




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 15 of 231
                                                                         16




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 16 of 231
                                                                         17




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 17 of 231
                                                                         18




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 18 of 231
                                                                         19




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 19 of 231
                                                                         20




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 20 of 231
                                                                         21




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 21 of 231
                                                                         22




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 22 of 231
                                                                         23




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 23 of 231
                                                                         24




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 24 of 231
                                                                         25




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 25 of 231
                                                                         26




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 26 of 231
                                                                         27




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 27 of 231
                                                                         28




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 28 of 231
                                                                         29




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 29 of 231
                                                                         30




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 30 of 231
                                                                         31




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 31 of 231
                                                                         32




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 32 of 231
                                                                         33




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 33 of 231
                                                                         34




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 34 of 231
                                                                         35




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 35 of 231
                                                                         36




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 36 of 231
                                                                         37




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 37 of 231
                                                                         38




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 38 of 231
                                                                         39




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 39 of 231
                                                                         40




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 40 of 231
                                                                         41




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 41 of 231
                                                                         42




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 42 of 231
                                                                         43




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 43 of 231
                                                                         44




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 44 of 231
                                                                         45




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 45 of 231
                                                                         46




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 46 of 231
                                                                         47




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 47 of 231
                                                                         48




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 48 of 231
                                                                         49




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 49 of 231
                                                                         50




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 50 of 231
                                                                         51




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 51 of 231
                                                                         52




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 52 of 231
                                                                         53




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 53 of 231
                                                                         54




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 54 of 231
                                                                         55




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 55 of 231
                                                                         56




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 56 of 231
                                                                         57




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 57 of 231
                                                                         58




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 58 of 231
                                                                         59




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 59 of 231
                                                                         60




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 60 of 231
                                                                         61




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 61 of 231
                                                                         62




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 62 of 231
                                                                         63




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 63 of 231
                                                                         64




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 64 of 231
                                                                         65




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 65 of 231
                                                                         66




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 66 of 231
                                                                         67




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 67 of 231
                                                                         68




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 68 of 231
                                                                         69




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 69 of 231
                                                                         70




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 70 of 231
                                                                         71




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 71 of 231
                                                                         72




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 72 of 231
                                                                         73




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 73 of 231
                                                                         74




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 74 of 231
                                                                         75




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 75 of 231
                                                                         76




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 76 of 231
                                                                         77




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 77 of 231
                                                                         78




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 78 of 231
                                                                         79




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 79 of 231
                                                                         80




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 80 of 231
                                                                         81




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 81 of 231
                                                                         82




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 82 of 231
                                                                         83




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 83 of 231
                                                                         84




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 84 of 231
                                                                         85




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 85 of 231
                                                                         86




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 86 of 231
                                                                         87




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 87 of 231
                                                                         88




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 88 of 231
                                                                         89




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 89 of 231
                                                                         90




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 90 of 231
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 91 of 231
                                                                         92




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 92 of 231
                                                                         93




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 93 of 231
                                                                         94




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 94 of 231
                                                                         95




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 95 of 231
                                                                         96




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 96 of 231
                                                                         97




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 97 of 231
                                                                         98




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 98 of 231
                                                                         99




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 99 of 231
                                                                          100




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 100 of 231
                                                                          101




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 101 of 231
                                                                          102




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 102 of 231
                                                                          103




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 103 of 231
                                                                          104




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 104 of 231
                                                                          105




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 105 of 231
                                                                          106




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 106 of 231
                                                                          107




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 107 of 231
                                                                          108




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 108 of 231
                                                                          109




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 109 of 231
                                                                          110




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 110 of 231
                                                                          111




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 111 of 231
                                                                          112




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 112 of 231
                                                                          113




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 113 of 231
                                                                          114




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 114 of 231
                                                                          115




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 115 of 231
                                                                          116




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 116 of 231
                                                                          117




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 117 of 231
                                                                          118




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 118 of 231
                                                                          119




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 119 of 231
                                                                          120




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 120 of 231
                                                                          121




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 121 of 231
                                                                          122




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 122 of 231
                                                                          123




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 123 of 231
                                                                          124




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 124 of 231
                                                                          125




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 125 of 231
                                                                          126




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 126 of 231
                                                                          127




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 127 of 231
                                                                          128




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 128 of 231
  Case 19-00507       Doc 59   Filed 10/07/19 Entered 10/07/19 16:08:47         Desc Main
                                 Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                        )
                              )               Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )               Bankruptcy No. 19-00507
    Debtor.                   )

                        ORDER SETTING STATUS CONFERENCE

        The Final Hearing on First Security Bank and Trust Company’s Motion for Relief from
Stay is set for October 8, 2019.

      IT IS ORDERED that this hearing is continued and the matter is set for a Status
Conference to determine a new final hearing date on

                               October 18, 2019 at 1:15 p.m.

by telephone conference call. ATTORNEY FOR DEBTOR IS TO INITIATE THE
TELEPHONE CALL. THIS HEARING WILL BE DIGITALLY RECORDED.

         Dated and Entered:
           October 7, 2019




                                           THAD J. COLLINS
                                           CHIEF BANKRUPTCY JUDGE




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 129 of 231
                                                                                              129
  Case 19-00507      Doc 61    Filed 10/17/19 Entered 10/17/19 18:32:43       Desc Main
                                Document     Page 1 of 14



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                               CHAPTER 11
                                                      CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                    MOTION TO CONVERT OR
                      Debtor(s).                    DISMISS
                                       _____________

       COMES NOW, First Security Bank & Trust Company, through its undersigned

counsel, and respectfully states:

       1.     The Movant is a creditor of the above-captioned Debtor.

       2.     McQuillen Place Company, LLC (hereinafter called the “Debtor”) filed a

Voluntary Petition under Chapter 11 of the Bankruptcy Code circa April 25, 2019.

       3.     The Debtor listed in the Schedules filed herein an interest in real property

situated in Floyd County, Iowa, locally known as 123 N. Main Street, Charles City, Floyd

County, Iowa, and legally described, to wit:

       LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
       IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL PLAT
       OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART OF
       CHARLES CITY, IOWA (also known as McQuillen Place Condominiums, or
       Condominium Unit A and Condominium Unit B of McQuillen Place
       Condominiums)

(hereinafter called the “Property”).

       4.     The Property is listed as a duplex of 33 units, however, the Movant believes

that this description is deceptive in that the Property remains under construction with the

Debtor’s intention for the Property to include 33 residential units on the second and third

floors, and commercial rental space on the first floor.

       5.     At the commencement of this case, the Property was unfinished and it

remains unfinished and unoccupied.



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 130 of 231
                                                                                              130
  Case 19-00507      Doc 61     Filed 10/17/19 Entered 10/17/19 18:32:43     Desc Main
                                 Document     Page 2 of 14



       6.     To the knowledge of the Movant, no material construction activity has

occurred at the Property for more than 18 months, and no construction activity has

occurred since the commencement of this case.

       7.     The Movant is the holder of a claim against the Debtor which is secured by

a Construction Mortgage dated December 31, 2014 (hereinafter called the “Mortgage”),

and a Promissory Note of even date. Copies of the Mortgage and Promissory Note are

attached hereto as exhibits to the Petition to Foreclose Mortgage Without Redemption

described hereinafter.

       8.     The Movant has filed a proof of claim in this case for $4,030,746.28. The

promissory note on which the claim is based is delinquent and accrues interest at the rate

of 11.75% per annum.

       9.     The Mortgage was filed in the Office of the Recorder of Floyd County, Iowa,

on January 5, 2015, and recorded in Book 2015 at Page 0014.

       10.    The Promissory Note and Mortgage were originally granted to and given to

Cedar Rapids Bank and Trust Company (hereinafter called “CRBT”) and were

subsequently assigned to the Movant. Copies of the assignment documents are attached

hereto.

       11.    On information and belief, the Movant asserts that the Property has a value

less than the amount of amount due the Movant and secured by the Mortgage, and

therefore the Debtor has no equity in the Property, and that the Property is not necessary

to an effective reorganization.

       12.    The Movant does not have and has not been offered adequate protection of

its interest in the Property.

                                           -2-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 131 of 231
                                                                                             131
 Case 19-00507      Doc 61    Filed 10/17/19 Entered 10/17/19 18:32:43        Desc Main
                               Document     Page 3 of 14



       13.    The Debtor has made no offer of adequate protection to the Movant.

       14.    The Movant has filed a Motion to Lift Stay (Doc. No. 31) and the Debtor has

filed a Resistance (Doc. No. 37).

       15.    The Debtor continues to resist the Motion to Lift Stay and a final hearing on

said Motion is expected to be scheduled shortly.

       16.    At the commencement of this case, the final payment date of the Promissory

Note had passed and the Promissory Note is due and payable in full.

       17.    In June 2018, prior to the commencement of this case, the Movant advanced

the payment of real estate taxes and then accrued penalty in the amount of $236,446.00

in order to prevent the tax sale of the Property.

       18.    The installments of real estate taxes against the Property that became

delinquent when not paid prior to October 1, 2018, and April 1, 2019, remain unpaid in the

amounts of $106,250.00 plus penalty of $20,726.00, and $106,250.00 plus penalty of

$11,158.00, respectively. Penalty continues to accrue on the unpaid taxes at the rate of

1.5% per month. See Exhibit A attached.

       19.    Since the commencement of this case, the Debtor has failed to pay the real

estate taxes that became delinquent when not paid prior to October 1, 2019, and there is

currently due for said taxes the sum of $108,431.00 plus penalty of $1,626.00. Penalty

continues to accrue on the unpaid taxes at the rate of 1.5% per month. See Exhibit A

attached.

       20.    Since the commencement of this case, the Debtor has failed to pay a special

assessment against the Property that became delinquent when not paid prior to October

1, 2019, and there is currently due for said special assessment the sum of $47,063.24 plus

                                            -3-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 132 of 231
                                                                                              132
 Case 19-00507      Doc 61    Filed 10/17/19 Entered 10/17/19 18:32:43        Desc Main
                               Document     Page 4 of 14



penalty of $706.00. Penalty continues to accrue on the unpaid special assessment at the

rate of 1.5% per month. See Exhibit A attached.

      21.    Prior to the commencement of this case, a petition to foreclose the Mortgage

was filed in the Iowa District Court for Floyd County (hereinafter called the “Mortgage

Foreclosure Action”) entitled Cedar Rapids Bank and Trust Company, Plaintiff vs.

McQuillen Place Company, LLC, et al, and said Action has been designated as Case No.

EQCV031170.

      22.    The Movant has been substituted as the Plaintiff in the Mortgage Foreclosure

Action.

      23.    Numerous other persons and entities were joined as defendants to the

Mortgage Foreclosure Action as the result of guaranties by them of the Promissory Note,

and another party, Schindler Elevator Corporation, was joined as a defendant as the result

of a mechanic’s lien filed against the Debtor and the Property by said defendant.

      24.    Prior to the commencement of this case, the Debtor filed an answer in the

Mortgage Foreclosure Action denying the material allegations of the petition and asserting

numerous counterclaims against the Movant.

      25.    The counterclaims against the Movant have been denied by the Movant.

      26.    Prior to the commencement of this case, Schindler Elevator Corporation filed

a cross-petition against the Debtor seeking to foreclosure the mechanic’s lien.

      27.    Prior to the commencement of this case, the Debtor filed a third-party petition

against CRBT asserting numerous claims against CRBT as the result of transactions

involving the Promissory Note, the Mortgage and the Property.

      28.    The third-party claims against CRBT have been denied by CRBT.

                                           -4-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 133 of 231
                                                                                               133
  Case 19-00507      Doc 61       Filed 10/17/19 Entered 10/17/19 18:32:43    Desc Main
                                   Document     Page 5 of 14



        29.   Prior to the commencement of this case, the parties to the Mortgage

Foreclosure Action had commenced discovery and numerous interrogatories and

document production requests had been served by the Debtor, the Movant and CRBT.

        30.   The Debtor listed the claims against the Movant and the claims against CRBT

as assets in the Schedule A/B filed by the Debtor in this case.

        31.   The claims asserted by the Debtor against the Movant and CRBT are

presently unliquidated and disputed claims and those claims will need to be liquidated, or

estimated by the Court, in order to complete administration of the Debtor’s property.

        32.   The Debtor has filed a Chapter 11 Plan (hereinafter called the “Plan”) and a

Disclosure Statement and a hearing on the sufficiency of the Disclosure Statement is

scheduled for December 5, 2019.

        33.   The Movant believes that the Plan is not confirmable and that the Disclosure

Statement is not sufficient and an objection will be filed prior to the November 1, 2019,

deadline for filing objections.

        34.   The Plan proposes a sale of the Property (i.e. the real estate described

above) to MCP2, LLC, an Iowa limited liability company for an undetermined dollar amount.

The Plan and Disclosure Statement do not disclose the principals of the buyer and do not

provide any information as to the ability of the buyer to perform its obligations under the

Plan.

        35.   The Iowa Secretary of State shows that no entity by the name of MCP2, LLC

exists in the State of Iowa (see Exhibit B attached).




                                             -5-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 134 of 231
                                                                                              134
  Case 19-00507          Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43     Desc Main
                                   Document     Page 6 of 14



       36.     The Iowa Secretary of State does show that an entity by the name of MCP2

Development, LLC was formed by Charles McQuillen Thomson, the principal of the Debtor,

on April 24, 2019 (see Exhibit C attached).

       37.     The Debtor operates a small dry cleaning business and the monthly reports

show that this business operates at a minimal profit but not in an amount sufficient to pay

the real estate taxes due with respect to the Real Estate described above.

       38.     A “window” that lies as nearly in a horizontal plane and which is located over

the courtyard of the Property has been removed or has been otherwise non-existent for at

least two months exposing the Property to the outside elements, all of which has been

known to the Debtor for that period of time.

       39.     The plywood that covers one of the many unfinished openings that someday

will be a window or door of the Property opening onto Main Street, Charles City, Iowa, has

developed a whole large enough to allow animals and varmints to enter the Property.

       40.     The failure of the Debtor to complete the construction of the second and third

floor apartments and the first floor commercial spaces, and to preserve and protect the

Property constitutes mismanagement of the estate.

       41.     The Movant believes that the Plan filed by the Debtor was not proposed by

the Debtor in good faith.

       42.     The Movant believes that the filing of such Plan and the failure to provide

evidence of financial capacity to perform under the Plan constitutes gross mismanagement

of the estate by the Debtor.

       43.     Cause exists for the conversion or dismissal of this case, including the

following, inter alia:

                                             -6-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 135 of 231
                                                                                                135
 Case 19-00507      Doc 61     Filed 10/17/19 Entered 10/17/19 18:32:43         Desc Main
                                Document     Page 7 of 14



       a.     substantial or continuing loss to or diminution of the estate and the absence
              of a reasonable likelihood of rehabilitation,

       b.     gross mismanagement of the estate, and,

       c.     failure to timely pay taxes owed after the date of the order for relief.

       WHEREFORE, the Movant requests the Court to convert of dismiss this Chapter 11

case, and to grant such other and further relief as the Court deems just and equitable in

the premises.

                                    /s/ Larry S. Eide
                                   Larry S. Eide (AT0002317)
                                   PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                   103 East State Street, Suite 800
                                   PO Box 1588
                                   Mason City, IA 50402-1588
                                   Telephone: (641) 423-4264
                                   Facsimile: (641) 423-3145
                                   Email: eide@pappajohnlaw.com

                              CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on October 17, 2019, he served a copy
of the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s)
and other parties having requested notice pursuant to Rule 2002 electronically on all
parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of
electronic filing, and by ordinary United States mail, postage prepaid, addressed as follows
on all other parties:

James L. Snyder                                   Donald H. Molstad
Acting United States Trustee                      Molstad Law Firm
111 7th Avenue SE, Box 17                         701 Pierce Street, Suite 305
Cedar Rapids, IA 52401-2101                       Sioux City, IA 51101

L. Ashley Zubal                                   Charles M. Thomson
Trial Attorney                                    Law Offices of Charles M. Thomson
U.S. Trustee                                      1110 N. Grand Ave, Suite 300
Federal Building                                  Charles City, IA 50616
210 Walnut Street, Room 793
Des Moines, IA 50309-2108



                                            -7-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 136 of 231
                                                                                               136
 Case 19-00507      Doc 61    Filed 10/17/19 Entered 10/17/19 18:32:43     Desc Main
                               Document     Page 8 of 14



Judith O’Donohoe                               Joseph E. Schmall
Elwood, O’Donohoe, Braun & White, LLP          Bradley & Riley PC
PO Box 307                                     PO Box 2804
Charles City, IA 50616-0307                    Cedar Rapids, IA 52406-2804

Brad Sloter                                    Laura M. Hyer
Noah Smith & Schuknecht PLC                    Bradley & Riley PC
200 North Johnson Street                       PO Box 2804
Charles City, IA 50616                         Cedar Rapids, IA 52406-2804

Allen O. Pederson
Pederson Plumbing
412 Sample Street
Nashua, IA 50658

Kevin E. Keiffer
Mills, Inc.
1906 Gilbert Street
Charles City, IA 50616

Tom Brock, President
T-J Service, Inc.
221 N. Main Street
Charles City, IA 50616

Christine B. Skilton
Cronin, Skilton & Skilton, P.L.L.C.
PO Box 39
Nashua, IA 50658-0039


                                                /s/ Larry S. Eide
                                               Larry S. Eide (AT0002317)




                                         -8-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 137 of 231
                                                                                       137
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                          Document     Page 9 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 138 of 231
                                                                                138
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                         Document      Page 10 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 139 of 231
                                                                                139
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                         Document      Page 11 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 140 of 231
                                                                                140
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                         Document      Page 12 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 141 of 231
                                                                                141
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                         Document      Page 13 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 142 of 231
                                                                                142
Case 19-00507   Doc 61   Filed 10/17/19 Entered 10/17/19 18:32:43   Desc Main
                         Document      Page 14 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 143 of 231
                                                                                143
     Case 19-00507      Doc 62  Filed 10/21/19 Entered 10/21/19 13:15:46             Desc Main
                                  Document     Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                             PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: October 18, 2019

APPEARANCES:

For Debtor: Donald Molstad and Charles McQuillen
For Parties-In-Interest: Larry Eide for First Security Bank & Trust Company

NATURE OF PROCEEDING:                    In Court     X Telephonic

Status Conference to Reset Final Hearing on Motion for Relief from Stay #31

IT IS ORDERED THAT:

Final hearing on First Security Bank & Trust Company’s Motion for Relief from Stay is reset for:

                                 November 14, 2019 at 10:00 a.m.

in the Webster County Courthouse, 701 Central Avenue, Fort Dodge, Iowa.
                    October 21, 2019
Dated and Entered ________________________



                                             ____
                                            Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 144 of 231
                                                                                                   144
Case 19-00507   Doc 64   Filed 10/22/19 Entered 10/22/19 09:04:28   Desc Main
                           Document     Page 1 of 1




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 145 of 231
                                                                                145
                                                                          146




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 146 of 231
                                                                          147




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 147 of 231
                                                                          148




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 148 of 231
                                                                          149




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 149 of 231
                                                                          150




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 150 of 231
                                                                          151




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 151 of 231
                                                                          152
         Dated and Entered:
         October 22, 2019




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 152 of 231
 Case 19-00507      Doc 68      Filed 10/23/19 Entered 10/23/19 17:49:58      Desc Main
                                 Document     Page 1 of 20



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                               CHAPTER 11
                                                      CASE NO. 19-00507
 McQUILLEN PLACE COMPANY, LLC,

                      Debtor.
                                       ___________

                  NOTICE OF MOTION TO CONVERT OR DISMISS;
                      AND OF BAR DATE FOR OBJECTIONS

TO: ALL CREDITORS AND PARTIES IN INTEREST

       NOTICE IS HEREBY GIVEN that a Motion to Convert or Dismiss has been filed by
First Security Bank & Trust Company. A copy of said Motion is attached hereto.

       NOTICE IS FURTHER GIVEN that objections to said Motion must be filed with the
Clerk of this Court, at either of the following addresses:

United States Bankruptcy Court                   United States Bankruptcy Court
Northern District of Iowa                        Northern District of Iowa
Clerk’s Office                                   Clerk’s Office, Federal Building
111 7th Avenue SE, Box 15                        320 6th Street, Room 126
Cedar Rapids, IA 52401-2101                      Sioux City, IA 51101

with a copy to the attorneys for the Movant, attorneys for the Debtor, and the United States
Trustee at the addresses shown below, on or before November 13, 2019.

      NOTICE IS FURTHER GIVEN that the Motion and timely filed objections, if any, will
come on before the Court at 10:00 a.m. on November 14, 2019, in the Courtroom at the
Webster County Courthouse, 701 Central Avenue, Fort Dodge, Iowa.

       Dated: October 23, 2019.

                                     /s/ Larry S. Eide
                                    Larry S. Eide (AT0002317)
                                    PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                    103 E. State Street, Suite 800
                                    PO Box 1588
                                    Mason City, IA 50402-1588
                                    Telephone: (641) 423-4264
                                    Facsimile: (641) 423-3145
                                    Email: eide@pappajohnlaw.com
                                    Attorneys for First Security Bank & Trust Company



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 153 of 231
                                                                                               153
 Case 19-00507      Doc 68    Filed 10/23/19 Entered 10/23/19 17:49:58        Desc Main
                               Document     Page 2 of 20




United States Trustee:                           Attorneys for Debtor:
James L. Snyder                                  Donald H. Molstad
Acting United States Trustee                     Molstad Law Firm
United States Federal Courthouse                 701 Pierce Street, Suite 305
111 7th Avenue SE, Box 17                        Sioux City, IA 51101
Cedar Rapids, IA 52401-2101
                                                 J.D. Haas
                                                 J.D. Haas & Associates PLLC
                                                 1120 E. 80 th Street, Suite 200
                                                 Minneapolis, MN 55420


      I certify that a copy of the document on which this appears and all enclosures were
served the date indicated below on all creditors and parties-in-interest as required by the
Bankruptcy Code and Rules by the office of Larry S. Eide per the attached list.

DATED: October 23, 2019                           /s/ Larry S. Eide
                                                 Larry S. Eide (AT0002317)




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 154 of 231
                                                                                              154
  Case 19-00507      Doc 68
                         61    Filed 10/23/19
                                     10/17/19 Entered 10/23/19
                                                        10/17/19 17:49:58
                                                                 18:32:43     Desc Main
                                Document      Page 3
                                                   1 of 20
                                                        14



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                               CHAPTER 11
                                                      CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                    MOTION TO CONVERT OR
                      Debtor(s).                    DISMISS
                                       _____________

       COMES NOW, First Security Bank & Trust Company, through its undersigned

counsel, and respectfully states:

       1.     The Movant is a creditor of the above-captioned Debtor.

       2.     McQuillen Place Company, LLC (hereinafter called the “Debtor”) filed a

Voluntary Petition under Chapter 11 of the Bankruptcy Code circa April 25, 2019.

       3.     The Debtor listed in the Schedules filed herein an interest in real property

situated in Floyd County, Iowa, locally known as 123 N. Main Street, Charles City, Floyd

County, Iowa, and legally described, to wit:

       LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
       IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL PLAT
       OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART OF
       CHARLES CITY, IOWA (also known as McQuillen Place Condominiums, or
       Condominium Unit A and Condominium Unit B of McQuillen Place
       Condominiums)

(hereinafter called the “Property”).

       4.     The Property is listed as a duplex of 33 units, however, the Movant believes

that this description is deceptive in that the Property remains under construction with the

Debtor’s intention for the Property to include 33 residential units on the second and third

floors, and commercial rental space on the first floor.

       5.     At the commencement of this case, the Property was unfinished and it

remains unfinished and unoccupied.



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 155 of 231
                                                                                              155
  Case 19-00507      Doc 68
                         61     Filed 10/23/19
                                      10/17/19 Entered 10/23/19
                                                         10/17/19 17:49:58
                                                                  18:32:43   Desc Main
                                 Document      Page 4
                                                    2 of 20
                                                         14



       6.     To the knowledge of the Movant, no material construction activity has

occurred at the Property for more than 18 months, and no construction activity has

occurred since the commencement of this case.

       7.     The Movant is the holder of a claim against the Debtor which is secured by

a Construction Mortgage dated December 31, 2014 (hereinafter called the “Mortgage”),

and a Promissory Note of even date. Copies of the Mortgage and Promissory Note are

attached hereto as exhibits to the Petition to Foreclose Mortgage Without Redemption

described hereinafter.

       8.     The Movant has filed a proof of claim in this case for $4,030,746.28. The

promissory note on which the claim is based is delinquent and accrues interest at the rate

of 11.75% per annum.

       9.     The Mortgage was filed in the Office of the Recorder of Floyd County, Iowa,

on January 5, 2015, and recorded in Book 2015 at Page 0014.

       10.    The Promissory Note and Mortgage were originally granted to and given to

Cedar Rapids Bank and Trust Company (hereinafter called “CRBT”) and were

subsequently assigned to the Movant. Copies of the assignment documents are attached

hereto.

       11.    On information and belief, the Movant asserts that the Property has a value

less than the amount of amount due the Movant and secured by the Mortgage, and

therefore the Debtor has no equity in the Property, and that the Property is not necessary

to an effective reorganization.

       12.    The Movant does not have and has not been offered adequate protection of

its interest in the Property.

                                            -2-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 156 of 231
                                                                                             156
 Case 19-00507      Doc 68
                        61    Filed 10/23/19
                                    10/17/19 Entered 10/23/19
                                                       10/17/19 17:49:58
                                                                18:32:43      Desc Main
                               Document      Page 5
                                                  3 of 20
                                                       14



       13.    The Debtor has made no offer of adequate protection to the Movant.

       14.    The Movant has filed a Motion to Lift Stay (Doc. No. 31) and the Debtor has

filed a Resistance (Doc. No. 37).

       15.    The Debtor continues to resist the Motion to Lift Stay and a final hearing on

said Motion is expected to be scheduled shortly.

       16.    At the commencement of this case, the final payment date of the Promissory

Note had passed and the Promissory Note is due and payable in full.

       17.    In June 2018, prior to the commencement of this case, the Movant advanced

the payment of real estate taxes and then accrued penalty in the amount of $236,446.00

in order to prevent the tax sale of the Property.

       18.    The installments of real estate taxes against the Property that became

delinquent when not paid prior to October 1, 2018, and April 1, 2019, remain unpaid in the

amounts of $106,250.00 plus penalty of $20,726.00, and $106,250.00 plus penalty of

$11,158.00, respectively. Penalty continues to accrue on the unpaid taxes at the rate of

1.5% per month. See Exhibit A attached.

       19.    Since the commencement of this case, the Debtor has failed to pay the real

estate taxes that became delinquent when not paid prior to October 1, 2019, and there is

currently due for said taxes the sum of $108,431.00 plus penalty of $1,626.00. Penalty

continues to accrue on the unpaid taxes at the rate of 1.5% per month. See Exhibit A

attached.

       20.    Since the commencement of this case, the Debtor has failed to pay a special

assessment against the Property that became delinquent when not paid prior to October

1, 2019, and there is currently due for said special assessment the sum of $47,063.24 plus

                                            -3-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 157 of 231
                                                                                              157
 Case 19-00507      Doc 68
                        61    Filed 10/23/19
                                    10/17/19 Entered 10/23/19
                                                       10/17/19 17:49:58
                                                                18:32:43      Desc Main
                               Document      Page 6
                                                  4 of 20
                                                       14



penalty of $706.00. Penalty continues to accrue on the unpaid special assessment at the

rate of 1.5% per month. See Exhibit A attached.

      21.    Prior to the commencement of this case, a petition to foreclose the Mortgage

was filed in the Iowa District Court for Floyd County (hereinafter called the “Mortgage

Foreclosure Action”) entitled Cedar Rapids Bank and Trust Company, Plaintiff vs.

McQuillen Place Company, LLC, et al, and said Action has been designated as Case No.

EQCV031170.

      22.    The Movant has been substituted as the Plaintiff in the Mortgage Foreclosure

Action.

      23.    Numerous other persons and entities were joined as defendants to the

Mortgage Foreclosure Action as the result of guaranties by them of the Promissory Note,

and another party, Schindler Elevator Corporation, was joined as a defendant as the result

of a mechanic’s lien filed against the Debtor and the Property by said defendant.

      24.    Prior to the commencement of this case, the Debtor filed an answer in the

Mortgage Foreclosure Action denying the material allegations of the petition and asserting

numerous counterclaims against the Movant.

      25.    The counterclaims against the Movant have been denied by the Movant.

      26.    Prior to the commencement of this case, Schindler Elevator Corporation filed

a cross-petition against the Debtor seeking to foreclosure the mechanic’s lien.

      27.    Prior to the commencement of this case, the Debtor filed a third-party petition

against CRBT asserting numerous claims against CRBT as the result of transactions

involving the Promissory Note, the Mortgage and the Property.

      28.    The third-party claims against CRBT have been denied by CRBT.

                                           -4-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 158 of 231
                                                                                               158
  Case 19-00507      Doc 68
                         61       Filed 10/23/19
                                        10/17/19 Entered 10/23/19
                                                           10/17/19 17:49:58
                                                                    18:32:43   Desc Main
                                   Document      Page 7
                                                      5 of 20
                                                           14



        29.   Prior to the commencement of this case, the parties to the Mortgage

Foreclosure Action had commenced discovery and numerous interrogatories and

document production requests had been served by the Debtor, the Movant and CRBT.

        30.   The Debtor listed the claims against the Movant and the claims against CRBT

as assets in the Schedule A/B filed by the Debtor in this case.

        31.   The claims asserted by the Debtor against the Movant and CRBT are

presently unliquidated and disputed claims and those claims will need to be liquidated, or

estimated by the Court, in order to complete administration of the Debtor’s property.

        32.   The Debtor has filed a Chapter 11 Plan (hereinafter called the “Plan”) and a

Disclosure Statement and a hearing on the sufficiency of the Disclosure Statement is

scheduled for December 5, 2019.

        33.   The Movant believes that the Plan is not confirmable and that the Disclosure

Statement is not sufficient and an objection will be filed prior to the November 1, 2019,

deadline for filing objections.

        34.   The Plan proposes a sale of the Property (i.e. the real estate described

above) to MCP2, LLC, an Iowa limited liability company for an undetermined dollar amount.

The Plan and Disclosure Statement do not disclose the principals of the buyer and do not

provide any information as to the ability of the buyer to perform its obligations under the

Plan.

        35.   The Iowa Secretary of State shows that no entity by the name of MCP2, LLC

exists in the State of Iowa (see Exhibit B attached).




                                              -5-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 159 of 231
                                                                                              159
  Case 19-00507          Doc 68
                             61   Filed 10/23/19
                                        10/17/19 Entered 10/23/19
                                                           10/17/19 17:49:58
                                                                    18:32:43   Desc Main
                                   Document      Page 8
                                                      6 of 20
                                                           14



       36.     The Iowa Secretary of State does show that an entity by the name of MCP2

Development, LLC was formed by Charles McQuillen Thomson, the principal of the Debtor,

on April 24, 2019 (see Exhibit C attached).

       37.     The Debtor operates a small dry cleaning business and the monthly reports

show that this business operates at a minimal profit but not in an amount sufficient to pay

the real estate taxes due with respect to the Real Estate described above.

       38.     A “window” that lies as nearly in a horizontal plane and which is located over

the courtyard of the Property has been removed or has been otherwise non-existent for at

least two months exposing the Property to the outside elements, all of which has been

known to the Debtor for that period of time.

       39.     The plywood that covers one of the many unfinished openings that someday

will be a window or door of the Property opening onto Main Street, Charles City, Iowa, has

developed a whole large enough to allow animals and varmints to enter the Property.

       40.     The failure of the Debtor to complete the construction of the second and third

floor apartments and the first floor commercial spaces, and to preserve and protect the

Property constitutes mismanagement of the estate.

       41.     The Movant believes that the Plan filed by the Debtor was not proposed by

the Debtor in good faith.

       42.     The Movant believes that the filing of such Plan and the failure to provide

evidence of financial capacity to perform under the Plan constitutes gross mismanagement

of the estate by the Debtor.

       43.     Cause exists for the conversion or dismissal of this case, including the

following, inter alia:

                                              -6-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 160 of 231
                                                                                                160
 Case 19-00507      Doc 68
                        61     Filed 10/23/19
                                     10/17/19 Entered 10/23/19
                                                        10/17/19 17:49:58
                                                                 18:32:43       Desc Main
                                Document      Page 9
                                                   7 of 20
                                                        14



       a.     substantial or continuing loss to or diminution of the estate and the absence
              of a reasonable likelihood of rehabilitation,

       b.     gross mismanagement of the estate, and,

       c.     failure to timely pay taxes owed after the date of the order for relief.

       WHEREFORE, the Movant requests the Court to convert of dismiss this Chapter 11

case, and to grant such other and further relief as the Court deems just and equitable in

the premises.

                                    /s/ Larry S. Eide
                                   Larry S. Eide (AT0002317)
                                   PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                   103 East State Street, Suite 800
                                   PO Box 1588
                                   Mason City, IA 50402-1588
                                   Telephone: (641) 423-4264
                                   Facsimile: (641) 423-3145
                                   Email: eide@pappajohnlaw.com

                              CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on October 17, 2019, he served a copy
of the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s)
and other parties having requested notice pursuant to Rule 2002 electronically on all
parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of
electronic filing, and by ordinary United States mail, postage prepaid, addressed as follows
on all other parties:

James L. Snyder                                   Donald H. Molstad
Acting United States Trustee                      Molstad Law Firm
111 7th Avenue SE, Box 17                         701 Pierce Street, Suite 305
Cedar Rapids, IA 52401-2101                       Sioux City, IA 51101

L. Ashley Zubal                                   Charles M. Thomson
Trial Attorney                                    Law Offices of Charles M. Thomson
U.S. Trustee                                      1110 N. Grand Ave, Suite 300
Federal Building                                  Charles City, IA 50616
210 Walnut Street, Room 793
Des Moines, IA 50309-2108



                                            -7-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 161 of 231
                                                                                               161
 Case 19-00507      Doc 68
                        61    Filed 10/23/19
                                    10/17/19 Entered 10/23/19
                                                       10/17/19 17:49:58
                                                                18:32:43    Desc Main
                              Document
                               Document Page Page10
                                                  8 of
                                                    of1420



Judith O’Donohoe                                Joseph E. Schmall
Elwood, O’Donohoe, Braun & White, LLP           Bradley & Riley PC
PO Box 307                                      PO Box 2804
Charles City, IA 50616-0307                     Cedar Rapids, IA 52406-2804

Brad Sloter                                     Laura M. Hyer
Noah Smith & Schuknecht PLC                     Bradley & Riley PC
200 North Johnson Street                        PO Box 2804
Charles City, IA 50616                          Cedar Rapids, IA 52406-2804

Allen O. Pederson
Pederson Plumbing
412 Sample Street
Nashua, IA 50658

Kevin E. Keiffer
Mills, Inc.
1906 Gilbert Street
Charles City, IA 50616

Tom Brock, President
T-J Service, Inc.
221 N. Main Street
Charles City, IA 50616

Christine B. Skilton
Cronin, Skilton & Skilton, P.L.L.C.
PO Box 39
Nashua, IA 50658-0039


                                                 /s/ Larry S. Eide
                                                Larry S. Eide (AT0002317)




                                          -8-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 162 of 231
                                                                                        162
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document
                          Document Page Page11
                                             9 of
                                               of1420




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 163 of 231
                                                                                  163
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document       Page 12
                                             10 of 20
                                                   14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 164 of 231
                                                                                  164
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document       Page 13
                                             11 of 20
                                                   14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 165 of 231
                                                                                  165
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document       Page 14
                                             12 of 20
                                                   14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 166 of 231
                                                                                  166
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document       Page 15
                                             13 of 20
                                                   14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 167 of 231
                                                                                  167
Case 19-00507   Doc 68
                    61   Filed 10/23/19
                               10/17/19 Entered 10/23/19
                                                  10/17/19 17:49:58
                                                           18:32:43   Desc Main
                         Document       Page 16
                                             14 of 20
                                                   14




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 168 of 231
                                                                                  168
                  Case 19-00507       Doc 68     Filed 10/23/19            Entered 10/23/19 17:49:58     Desc Main
Label Matrix for local noticing                Amelia Management, LLCPage 17 of 20
                                                  Document                                    Amelia Trust
0862-4                                         1110 N. Grand Avenue, Ste. 300                 c/o Charles M. Thomson, Trustee
Case 19-00507                                  Charles City, IA 50616-2139                    1110 North Grand Ave., Suite 300
Northern District of Iowa                                                                     Charles City, Iowa 50616-2139
Mason City
Wed Oct 23 14:03:37 CDT 2019
Amelia Trust                                   Atlas Painting                                 BRP Bruening
c/o Judith M. O’Donohoe                        911 Sycamore Street                            900 Montgomery Street
PO Box 307                                     Waterloo, Iowa 50703-4815                      Decorah, Iowa 52101-2343
116 N. Main Street
Charles City, IA 50616-2015

Bergan KDV                                     Bluhm’s Cedar Valley Electric                  Cedar Rapids Bank & Trust Company
P.O. Box 2100                                  409 South Johnson Street                       500 First Avenue, NE
Waterloo, IA 50704-2100                        Charles City, Iowa 50616-2621                  PO Box 789
                                                                                              Cedar Rapids, IA 52406-0789


Cedar Rapids Bank & Trust Company              Cedar Rapids Bank & Trust Company              Cerro Gordo County, Iowa
c/o Joseph E. Schmall                          c/o Laura M. Hyer                              Carlyle D Dalen
PO Box 2804                                    PO Box 2804                                    Asst. County Atty.
Cedar Rapids, IA 52406-2804                    Cedar Rapids, IA 52406-2804                    220 N. Washington Ave.
                                                                                              Mason City, Ia 50401-3220

Charles M. Thomson                             Cincinnati Insurance                           City of Charles City, IA
1110 N. Grand Ave., Suite 300                  Post Office Box 145496                         c/o Brad Sloter
Charles City, Iowa 50616-2139                  Cincinnati, OH 45250-5496                      200 North Johnson Street
                                                                                              Charles City, IA 50616


City of Charles City, Iowa                     Cornice & Rose International, LLC              Cornice & Rose Intl Ltd.
105 Milwaukee Mall                             804 Roberts Road                               804 W Roberts Road
Suite 2                                        Barrington, IL 60010-1142                      Barrington, IL 60010-1142
Charles City, IA 50616-2280


Custom Air                                     Day Rettig Martin, P.C.                        Day Rettig Martin, P.C.
Brett Payton                                   150 1st St NE - Suite 415                      150 1st St NE - Suite 415
10443 Osage Rd                                 Cedar Rapids, IA 52401-1110                    P.O. Box 2877
Waterloo, IA 50703-9349                                                                       Cedar Rapids, IA 52406-2877


Dean Snyder Construction                       (p)CEDAR VALLEY STEEL INC                      Donald H Molstad
913 N. 14th Street                             280 50TH AVE SW                                505 6th St , Suite 308
Clear Lake, Iowa 50428-2138                    CEDAR RAPIDS IA 52404-4933                     Sioux City, Ia 51101-1201



Larry S. Eide                                  Elwood Law Firm                                Elwood Law Firm
103 East State Street, Suite 800               116 N. Main Street                             c/o Judith O’Donohoe
PO Box 1588                                    Charles City, Iowa 50616-2015                  116 North Main Street
Mason City, IA 50402-1588                                                                     PO Box 307
                                                                                              Charles City, IA 50616

First Security Bank & Trust Company            First Security Bank & Trust Company
                                                                         First Security Bank & Trust Company
809 Clark Street                               809 Clark Street          c/o Larry S. Eide
Charles City, IA 50616-2208                    PO Box 577                Pappajohn, Shriver, Eide & Nielsen P.C.
                                               Charles City, IA 50616-0507
                                                                         103 East State Street, Suite 800
                  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20PO Page
                                                                            Box 1588169 of 231
                                                                         Mason City, IA 50402-1588          169
                  Case 19-00507          Doc 68     Filed 10/23/19            Entered 10/23/19 17:49:58     Desc Main
Floyd County Treasurer                            Brandon James Gray Page 18 of 20
                                                     Document                                    J D Haas
101 South Main Street Ste 303                     Iowa Attorney General’s Office                 J D Haas & Associates, PLLC
Charles City, Iowa 50616-2792                     1305 Walnut                                    1120 E. 80th St.
                                                  Des Moines, IA 50319-0109                      Suite 200
                                                                                                 Bloomington, MN 55420-1407

Hawkeye Alarm                                     Hildreth & Co., LLC                            Laura Michelle Hyer
16 Commercial Street                              1110 N. Grand Ave., Suite 300                  Bradley & Riley, PC
Waterloo, Iowa 50701-1310                         Charles City, Iowa 50616-2139                  PO Box 2804
                                                                                                 Cedar Rapids, IA 52406-2804


IL Switchboard                                    Internal Revenue Service                       Iowa Economic Development Authority
125 West Laura Drive                              PO Box 7346                                    200 E Grand Avenue
Addison, IL 60101-5178                            Philadelphia, PA 19101-7346                    Des Moines, IA 50309-1834



Iowa Economic Development Authority               Jed Construction                               Jendro Sanitation
Office of the Attorney General of Iowa            102 Grand Street                               108 Prospect Lane
ATTN: Bankruptcy Unit                             Elma, Iowa 50628-8189                          Charles City, Iowa 50616
1305 E. Walnut Street
Des Moines, IA 50319-0109

Judith Mack Odonohoe                              Kamm Excavating Corp                           L. Ashley Zubal
P O Box 307                                       1301 Hildreth Street                           Trial Attorney
116 N Main St                                     Charles City, IA 50616-3663                    U.S. Trustee
Charles City, Ia 50616-2015                                                                      Federal Building
                                                                                                 210 Walnut Street, Rm 793
                                                                                                 Des Moines IA 50309-2108
Larry Steven Eide                                 Laura Michelle Hyer                            MAS
103 E. State St., Suite 800                       P O Box 2804                                   41W195 Railroad Street
P.O. Box 1588                                     2007 1st Ave S E                               Pingree Grove, IL 60140-8980
Mason City, IA 50402-1588                         Cedar Rapids, IA 52402-6344


McQuillen Place Company, LLC                      Mediacom                                       Mick Gage Plumbing & Heating
1110 North Grand Ave., Suite 300                  1 Mediacom Way                                 511 West Milwaukee Street
Charles City, IA 50616-2139                       Mediacom Park                                  New Hampton, Iowa 50659-1105
                                                  New York, NY 10918-4810


Mid American Energy                               Midwest Engineering                            Midwest Fire Sprinkler
666 Grand Ave.                                    8236 W. 51st Street                            2001 De Wolf Street
Des Moines, Iowa 50309-2580                       Sioux Falls, SD 57106-7861                     Des Moines, Iowa 50316-2761



(p)MILLS INC                                      Donald H. Molstad                              Judith O’Donohoe
1906 GILBERT ST                                   701 Pierce St., Ste. 305                       Elwood, O’Donohoe, Braun & White, LLP
CHARLES CITY IA 50616-9171                        Sioux City, IA 51101-1037                      116 North Main Street
                                                                                                 P.O. Box 307
                                                                                                 Charles City, IA 50616-0307

O’Hara’s Son Roofing Corporation                  Allen O. Pederson                              Pederson Plumbing
3306 N. Knox Avenue                               412 Sample Street                              412 Sample Street
Chicago, IL 60641-4434                            Nashua, IA 50658-9696                          Charles City, IA 50616

                  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 170 of 231
                                                                                                                                   170
                  Case 19-00507           Doc 68       Filed 10/23/19            Entered 10/23/19 17:49:58           Desc Main
Pederson Plumbing                                    Phillips Modern Ag Page 19 of 20
                                                        Document                                          Planscape Partners
Allen O. Pederson                                    2153 S. Linn Ave.                                    1200 Nicollet Ave.
412 Sample Street                                    New Hampton, Iowa 50659-9414                         Suite 706
Nashua, Iowa 50658-9696                                                                                   Minneapolis, MN 55403-2409


Premier Cleaners                                     Randall Eugene Nielsen                               Robert Cardell Gainer
816 First Avenue N                                   P O Box 1588                                         505 5th Ave Suite 835
Fort Dodge, IA 50501-3906                            103 E State St ,Suite 800                            Des Moines, IA 50309-2317
                                                     Mason City, IA 50401-3334


Schindler Elevator Corporation                       Schindler Elevator Corporation                       Schindler Elevator Corporation
1530 Timberwolf Drive                                20 Whippany Rd                                       c/o NCS, 729 Miner Rd
Holland, Ohio 43528-9161                             Morristown, NJ 07960-4524                            Highland Hts, OH 44143-2117



Joseph E. Schmall                                    Sherri Dralle                                        Christine B. Skilton
2007 First Avenue SE                                 1308 Grandview Ave.                                  205 Brasher Street
PO Box 2804                                          Waverly, IA 50677-1038                               P.O. Box 39
Cedar Rapids, IA 52406-2804                                                                               Nashua, IA 50658-0039


Bradley David Sloter                                 T-J Service, Inc.                                    T-J Service, Inc.
Noah Smith & Schuknecht PLC                          221 N. Main St.                                      Tom Brock, President
200 North Johnson St.                                Charles City, IA 50616-2016                          221 North Main Street
Charles City, IA 50616-1939                                                                               Charles City, Iowa 50616-2016


T-J Service, Inc.                                    Charles McQuillen Thomson                            United States Trustee
c/o Christine B. Skilton                             Law Office of Charles M. Thomson                     United States Federal Courthouse
205 Brasher Street, PO Box 39                        1110 North Grand Ave., Suite 300                     111 7th Avenue SE, Box 17
Nashua, IA 50658-0039                                Charles City, IA 50616-2139                          Cedar Rapids, IA 52401-2103


Unruh Insulation                                     VanMeter                                             Vernon P Squires
2633 450 St.,                                        850 32nd Ave. SW                                     P O Box 2804
Stacyville, Iowa 50476-7549                          Cedar Rapids, Iowa 52404-3913                        2007 1st Ave S E
                                                                                                          Cedar Rapids, IA 52402-6344


L Ashley Zubal
U.S. Trustee
Federal Building
210 Walnut Street, Rm 793
Des Moines, IA 50309-2106



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Design Build Structures                              Mills, Inc.
7518 Peosta Industrial Drive                         Kelvin E. Keiffer, President
Peosta, Iowa 52068                                   1906 Gilbert St.
                                                     Charles City, Iowa 50616
                  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 171 of 231
                                                                                                                                             171
                  Case 19-00507           Doc 68       Filed 10/23/19 Entered 10/23/19 17:49:58                      Desc Main
                                                       Document      Page 20 of 20

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u), IA                                              (u)Elwood Law Office                                 (u)Mills - Inc.
                                                     116 N. Main St. PO Box 307
                                                     Charles City



End of Label Matrix
Mailable recipients    81
Bypassed recipients     3
Total                  84




                  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 172 of 231
                                                                                                                                       172
     Case 19-00507          Doc 70     Filed 10/24/19 Entered 10/24/19 15:38:56             Desc Main
                                         Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                          )   CHAPTER 11
                                                )   CASE NO. 19-00507M
McQUILLEN PLACE COMPANY, LLC,                   )
                                                )   UST’s OBJECTION TO DEBTOR’S
            Debtor.                             )   APPLICATION TO EMPLOY COUNSEL


   The Acting United States Trustee (“UST”), through the undersigned Trial Attorney, hereby raises the

following objections to Debtor’s Application to Employ attorney J D Haas of J D Haas and Associates,

PLLC (hereafter “Application”). In support of his objection the UST alleges as follows:

   1. Debtor filed its Application on October 22, 2019 and the Court approved the application the

same day. (docs. 65-67).

   2. The Application does not cite under what section of the Bankruptcy Code it seeks employment

of the professional. The UST assumes the employment is sought somewhere within Section 327.

   3. Federal Rules of Bankruptcy Procedure, Rule 2014(a) states:

         (a) Application for an order of employment

         An order approving the employment of attorneys, accountants, appraisers, auctioneers, agents, or
         other professionals pursuant to § 327, § 1103, or § 1114 of the Code shall be made only on
         application of the trustee or committee. The application shall be filed and, unless the case is a
         chapter 9 municipality case, a copy of the application shall be transmitted by the applicant to the
         United States trustee. The application shall state the specific facts showing the necessity for the
         employment, the name of the person to be employed, the reasons for the selection, the professional
         services to be rendered, any proposed arrangement for compensation, and, to the best of the
         applicant's knowledge, all of the person's connections with the debtor, creditors, any other party in
         interest, their respective attorneys and accountants, the United States trustee, or any person
         employed in the office of the United States trustee. The application shall be accompanied by a
         verified statement of the person to be employed setting forth the person's connections with the
         debtor, creditors, any other party in interest, their respective attorneys and accountants, the United
         States trustee, or any person employed in the office of the United States trustee.

   4. Debtor simply states that the purpose of the employment is for “general litigation.” The
                                                       1




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 173 of 231
                                                                                                                  173
      Case 19-00507        Doc 70     Filed 10/24/19 Entered 10/24/19 15:38:56              Desc Main
                                        Document     Page 2 of 3



Application falls woefully short of complying with Fed. R. Bankr. P. 2014(a). Debtor proffers no

specific facts for the employment. Debtor does not explain why the employment is necessary and/or

beneficial for the estate. Debtor does not set forth the nature of the litigation, or the scope of the

services to be rendered by Mr. Haas.

   5. In addition to the pleading’s procedural shortcomings, the UST objects to employment generally.

Debtor is not generating revenue necessary to meet operation and overhead expenses. Debtor currently

does not possess enough capital to pay insurance premiums, reorganization counsel fees, or post-petition

tax obligations. Debtor is administratively insolvent.

   6. As more fully set forth in the UST’s motion to dismiss, Debtor has not, within the time afforded

under the Code, proposed a Plan in good faith and can reach confirmation.

   7. Allowing employment of counsel is not in the best interest of the estate. Allowing the estate to

accumulate additional administrative expense fees are a detriment and prejudicial to creditors.

   8. Debtor should anticipate that if employment is confirmed by the Court, the UST intends to object

to the application for approval of fees that appear not to be for the benefit of the estate and the creditors.

       WHEREFORE, based on the foregoing, the Acting United States Trustee respectfully requests the

Court amend its Order to deny Debtor’s Motion to Employ J D Haas.

                                                               James L Snyder
                                                               Acting United States trustee
                                                               Region 12

                                                               By:/s/ L. Ashley Zubal
                                                               L. Ashley Zubal
                                                               ID # IS9998256
                                                               Federal Building, Room 793
                                                               210 Walnut Street
                                                               Des Moines, Iowa 50309-2108
                                                               Ph:(515)323-2269/Fax: 284-4986
                                                               Ashley.Zubal@usdoj.gov
                                                      2




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 174 of 231
                                                                                                                 174
       Case 19-00507      Doc 70     Filed 10/24/19 Entered 10/24/19 15:38:56          Desc Main
                                       Document     Page 3 of 3




                                     CERTIFICATE OF SERVICE
   The undersigned certifies that copies of this document were served on the parties listed below by

electronic mail or first-class mail, postage prepaid, on October 24, 2019:

Parties receiving electronic service via CM/ECF

   •    Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
   •    Laura Michelle Hyer lhyer@bradleyriley.com,
        dmoses@bradleyriley.com;Docket@bradleyriley.com
   •    Donald H. Molstad judylaw308@yahoo.com
   •    Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
   •    Joseph E. Schmall jschmall@bradleyriley.com,
        cclark@bradleyriley.com;docket@bradleyriley.com
   •    Christine B. Skilton cbs.csslaw@butler-bremer.com
   •    Bradley David Sloter brads@nsslaw.net
   •    Charles McQuillen Thomson cthomson@doall.com
   •    Brandon James Gray Brandon.gray@ag.iowa.gov
   •    JD Hass jdhaas@jdhaas.com
   •    United States Trustee USTPRegion12.CR.ECF@usdoj.gov

        Allen O. Pederson
        412 Sample Street
        Nashua, IA 50658




                                                         /s/ Jennifer L. Cline
                                                        Jennifer L. Cline
                                                        Paralegal Specialist




                                                    3




       Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 175 of 231
                                                                                                       175
         Case 19-00507    Doc 71     Filed 10/25/19 Entered 10/25/19 10:10:14          Desc Hearing
                                           Notice Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 11
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                       NOTICE SETTING HEARING
  ON APPLICATION FOR APPROVAL OF EMPLOYMENT OF ATTORNEY (DOC. 65)
                   AND OBJECTION THERETO (DOC. 70)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
United States Trustee
Donald Molstad, Attorney for Debtor
JD Haas, Attorney for Debtor
Allen O. Pederson, Attorney for Creditor Committee




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        November 15, 2019 at 02:30 PM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE CONFERENCE**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 9507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:



Date: October 25, 2019                                Deputy Clerk
                                                      United States Bankruptcy Court
                                                      Northern District of Iowa
                                                      111 Seventh Avenue SE Box 15
                                                      Cedar Rapids, IA 52401−2101



          Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 176 of 231
                                                                                                      176
      Case 19-00507        Doc 72      Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                        Document     Page 1 of 11



                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                          )   CHAPTER 11
                                                )   CASE NO. 19-00507M
McQUILLEN PLACE COMPANY, LLC,                   )
                                                )   UNITED STATES TRUSTEE’S
            Debtor.                             )   MOTION TO CONVERT OR DISMISS
                                                )   CHAPTER 11 CASE UNDER 11 U.S.C. § 1112(b)

   The Acting United States Trustee (“UST”), through the undersigned Trial Attorney, hereby moves

the court to convert or dismiss this case. In support of his Motion, the UST alleges as follows:

         1. The UST has standing to bring this Motion pursuant to 11 U.S.C. § 307 and 28 U.S.C. § 586.

This matter is a core-proceeding arising under 28 U.S.C. § 157(b)(2)(A). This Court has jurisdiction

pursuant to 28 U.S.C. §1334.

         2. Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code on April 25, 2019.

         3. Debtor’s primary asset consists of one piece of historical real estate, referred to as the

“McQuillen Place,” located in downtown Charles City, Iowa (“the Property”). At the initial debtor

interview and meeting of creditors, Debtor’s principal, Charles Thomsen, described the intended

purpose of the property will be for mixed commercial and residential use. Debtor’s owners consist of

Mr. Thomsen (60%) and James Gray (40%). Mr. Thomsen has been the only active principal participant

of Debtor in this case.

         4. The effort to rehabilitate the Property, which began in 2014, has remained at a standstill since

the fall of 2017. Debtor scheduled that value of the Property on its Schedules in the amount of

$500,000.00. Debtor scheduled secured debt owed to primary creditor, First Security Bank & Trust

Company (“the Bank”) in excess of $6.8 million. Accordingly, Debtor has no equity in the Property.

         5. The Property remains unfinished and vacant. Prior to the commencement of the case and

                                                       1




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 177 of 231
                                                                                                               177
      Case 19-00507         Doc 72   Filed 10/25/19 Entered 10/25/19 11:40:44           Desc Main
                                      Document     Page 2 of 11



post-filing, the Bank notified Debtor of increasing structural damage to the Property. Upon information

and belief, no construction has resumed since the filing of the case, including to address continued

deterioration of the Property.

       6. Debtor generates virtually little to no income. Prior to filing, Debtor purchased a local dry

cleaning business that was intended to serve as an amenity to future residents of the Property. Upon

review of the Monthly Operating Reports (“MORs”), Debtor’s monthly revenue and disbursements

average less than $4,000.00. The revenue that is generated by Debtor, through the dry cleaning

business, is obtained from an affiliated business of Debtor by providing laundry and dry cleaning

services to that entity and Mr. Thomsen personally. The affiliated business is owned by Mr. Thomsen.

       7. Mr. Thomsen is an attorney. Mr. Thomsen appeared without Debtor’s counsel at the meeting

of creditors held on June 14, 2019, after Mr. Molstad was approved to represent Debtor in this case. Mr.

Thomsen personally paid Mr. Molstad’s retainer. During the meeting Mr. Thomsen acknowledged that

the only chance of proposing a successful plan of reorganization would be to find an interested party to

secure financing to complete construction of the Property. Mr. Thomsen insisted during the meeting

that a third party was interested and that financing could be secured within a two week period. Over

four months have passed with Debtor having to seek at least one extension of the exclusivity period.

Prior to filing, Debtor spent significant time unsuccessfully attempting to secure financing to complete

construction to no avail.

       8. Debtor represented at the meeting of creditors that the only other assets of Debtor consisted

of counterclaims against the Bank and other state and Federal agencies involved in or related to the

funding surrounding the McQuillen Place project. The UST is informed, believes, and thereon alleges

that Mr. Thomsen reached out to and “shopped” those claims to various attorneys and firms in hopes

                                                    2




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 178 of 231
                                                                                                           178
      Case 19-00507         Doc 72   Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                      Document     Page 3 of 11



that one would come forward to represented the unsecured creditor committee and pursue such claims.

No attorney or firm has sought to be employed as committee counsel in this case. Debtor presents no

evidence and provides insufficient information in the Disclosure Statement and Plan to suggest that such

claims are viable. In pending state litigation, Mr. Thomsen asserted many of the same counterclaims

against the Bank in his individual capacity and will be adjudicated in that forum.

       9. The UST is informed, believes, and thereon alleges that Debtor’s monthly disbursements are

not accurately reflected on the MORs. Post-filing it has been necessary for Debtor to periodically renew

and insurance coverage on the Property. These costs exceed $1,000.00 per month and are not reflected

on the reports. Upon information and belief Mr. Thomsen is paying these costs in a personal capacity.

Debtor has not sought Court approval to obtain unsecured loans. In any event, the payments should be

disclosed on the reports.

       10. The UST is informed, believes, and thereon alleges that insurance on the Property is set to

expire on October 31, 2019. A cancellation notice was issued upon Debtor on 10/17/19. Upon

information and belief the estate does not have the funds available on hand to pay for ongoing coverage.

       11. At the time of filing Debtor owed outstanding property taxes in excess of $250,000.00. Post-

filing, another $108,431 plus penalty became due at the end of September, 2019. Debtor has failed to

keep post-petition tax obligations current. Based on the MORs there is no capital to pay these amounts.

       12. Debtor filed an application to employ Mr. Molstad as its Debtor-in-possession counsel on

May 6, 2019. Since filing, Mr. Mostad has not sought payment of any interim attorney fees. The

Disclosure Statement estimates attorney fees at $10,600. Based on the MORs there is no capital or

revenue available to pay professional fees.

       13. Based on the foregoing, it is apparent Debtor is administratively insolvent.

                                                    3




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 179 of 231
                                                                                                           179
        Case 19-00507       Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                        Document     Page 4 of 11



         14. Debtor filed an initial Disclosure Statement and Plan on October 4, 2019 (docs. 56 & 57).

Upon review, the UST believes Debtor’s Disclosure Statements severely lacks adequate information and

the Plan is not confirmable.

         15. On October 22, 2019, Debtor sought to employ J D Hass as attorney for Debtor regarding

general litigation at an average fee rate of $225/hr. The application is deficient in several respects as

addressed in the UST’s objection to the application to employ. It is not clear from the application what

litigation Debtor is referring to or why such representation is necessary or how it is beneficial to the

estate. Given the decline of the estate, inability to reorganized, and inability to compensate proposed

counsel, employment of counsel is not appropriate under the circumstances.

                                                  Argument

         16. This Motion is brought pursuant to 11 U.S.C. § 1112(b)(1). Section 1112(b)(1) provides that

the Court may treat this Motion as a motion to convert or dismiss if the Court finds one or the other remedy

to be in the best interest of the creditors and the estate. The following provisions are applicable to this

case:

            a. 1112(b)(4)(A): the substantial or continuing loss to or diminution of the estate and the

                absence of a reasonable likelihood of rehabilitation;

            b. 1112(b)(4)(B): gross mismanagement of the estate;

            c. 1112(b)(4)(I): failure to timely pay taxes owed after the date of the order for relief.

         17. The Court's discretion to dismiss or convert a Chapter 11 case is limited if cause is established.

See Gilroy v. Ameriquest Mortg. Co. (In re Gilroy), 2008 Bankr.Lexis 3968, 2008 WL 4531982 (1st Cir.

BAP 2008); AmeriCERT, Inc. v. Straight Through Processing, Inc. (In re AmeriCERT, Inc.), 360 B.R.

398, 401 (Bankr. D. N.H. 2007) (“Prior to its amendment, the statute provided that a court ‘may’ dismiss

                                                       4




        Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 180 of 231
                                                                                                                  180
      Case 19-00507       Doc 72      Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                       Document     Page 5 of 11



the case upon finding cause, but amended section 1112(b) provides that a court ‘shall’ dismiss if cause is

found, absent unusual circumstances.”).

       18. The initial burden is on the movant to argue and present evidence by a preponderance of the

evidence to prove its position that there is cause for either conversion or dismissal of the Chapter 11 case.

See Alan N. Resnick & Henry J. Sommer, 7 Collier on Bankruptcy ¶ 1112.04[4] (16th ed. 2011). “Thus,

until the movant carries this burden, the statutory direction that the court ‘shall convert the case to a case

under chapter 7 or dismiss the case’ is not operative.” Id. However, once the movant establishes “cause”,

the burden shifts to the debtor to demonstrate by evidence the “unusual circumstances” that establish that

dismissal or conversion to Chapter 7 is not in the best interests of the creditors and the estate. Id. at ¶

1112.05[1].

           I.      Continuing Loss and Inability to Reorganize

       19. Among the other listed factors supporting conversion or dismissal is 1112(b)(4)(A)’s

continuing loss or diminution of the estate in the absence of a reasonable likelihood of reorganization.

The analysis under § 1112(b)(4)(A) contemplates a “two-fold” inquiry into whether the estate has

decreased in value and if there is a reasonably likelihood of rehabilitation. In re v. Cos., 274 B.R. 721,

725–26 (Bankr. N.D. Ohio 2002). Because the statute is written in the conjunctive, both requirements

must be satisfied. In re BH S & B Holdings, LLC, 439 B.R. 342, 347 (Bankr. S.D. N.Y. 2010).

       20. With respect to the first prong, the focus is on “whether post-petition, the debtor has suffered

or continued to experience a negative cash flow, or, alternatively, declining asset values”. In re Landmark

Atl. Hess Farm, LLC, 448 B.R. 707, 713–14 (Bankr. D. Md. 2011); see also In re Westgate Props., Ltd.,

432 B.R. 720, 723 (Bankr. N.D. Ohio 2010) (requiring proof that the debtor “continues to incur losses or

maintains a negative cash-flow position after the entry of the order for relief.”); Nester v. Gateway Access

                                                      5




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 181 of 231
                                                                                                                 181
      Case 19-00507       Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44            Desc Main
                                      Document     Page 6 of 11



Solutions, Inc. (In re Gateway Access Solutions, Inc.), 374 B.R. 556, 564 (Bankr. M.D. Pa. 2007)

(“Negative cash flow and an inability to pay current expenses as they come due can satisfy the continuing

loss or diminution of the estate standard for the purposes of § 1112(b).”).

       21. The loss may be substantial or continuing; it need not be both. 7 Collier on Bankruptcy ¶

1112.04[6][a][i] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2014)(“By the use of the word

“substantial” in section 1112(b)(4)(A), Congress has indicated that a loss need not be continuing in order

to satisfy the first prong of this enumerated cause”). If the loss is sufficiently large given the financial

circumstances of the debtor as to materially negatively impact the bankruptcy estate and interest of

creditors, the loss is substantial. Id. Cause can be shown by demonstrating that the debtor suffered or has

continued to experience a negative cash flow or declining asset values following the order for relief. In

re Paterno, 511 B.R. 62, 66 (Bankr. M.D. N.C. 2014). “Negative cash flow alone can be sufficient cause

to dismiss or convert under § 1112(b).” In re Miell, 419 B.R. 357, 366 (Bankr. N.D. Iowa 2009) (citing

Loop Corp. v. United States Trustee, 379 F.3d 511, 515–16 (8th Cir. 2004)).

       22. Debtor’s financial condition continues to decline. MORs reflect Debtor is operating at a loss.

The McQuillen Place generates zero income. The incidental acquired laundry business produces just

enough revenue to cover its own overhead. As stated earlier, Debtor omits from its MORs insurance

payments on the Property that are paid out of pocket by Mr. Thomsen. It appears Debtors cannot meet

operational expenses without the injection of cash from outside sources. Debtor does not have the capital

available to pay insurance premiums due on 10/31/19. Debtor is not able to pay the outstanding post-

petition property taxes. The bank is requesting relief from stay or some payment sufficient for adequate

protection. It is clear from the reports Debtor does not have the capacity to even provide assurance to the



                                                     6




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 182 of 231
                                                                                                               182
      Case 19-00507       Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44            Desc Main
                                      Document     Page 7 of 11



Bank. Finally, there is nothing to suggest Debtor is able to cover the administrative expenses as they

continue to accrue, let alone funds available to pay newly proposed counsel J D Haas.

        23. With respect to the second prong of § 1112(b)(4)(A), that prong provides that “[t]he issue of

rehabilitation for purposes of §1112(b)(4)(A) ‘is not the technical one of whether the debtor can confirm

a plan, but, rather, whether the debtor's business prospects justify continuance of the reorganization

effort.’” In re LG Motors, Inc., 422 B.R. 110, 116 (Bankr. N.D. Ill. 2009) (citations omitted); see also In

re Basil St. Partners, LLC, 477 B.R. 846, 862 (M.D. Fla. 2012). “[R]ehabilitation does not necessarily

denote reorganization, which could involve liquidation. Instead, rehabilitation signifies something more,

with it being described as ‘to put back in good condition; re-establish on a firm, sound basis.’” Westgate

Props., Ltd., 432 B.R. at 723 (quoting V Cos., 274 B.R. at 725); see also Landmark Atl. Hess Farm, LLC,

448 B.R. at 714–15 (“[R]ehabilitation is not synonymous with reorganization and the determination is not

whether a debtor can confirm a plan, but whether the debtor has sufficient business prospects.”); BH S &

B Holdings, LLC, 439 B.R. at 347 (“In this context, rehabilitation means to put back in good condition

and reestablish on a sound basis.”). See also, Santa Fe Minerals, Inc. v. BEPCO, L.P., 386 B.R. 548, 552

(Bankr. D. Del. 2008) (rehabilitation means restoration of a business' viability; liquidation is not

rehabilitation).   Further, to meet the standard required for “reasonable reorganization”, a plan for

rehabilitation under Chapter 11 must be based on more than speculative data. In re Schriock Constr. Inc.,

167 B.R. 569, 576 (Bankr. D. N.D. 1994).

        24. Debtor must secure financing from a third party in order to successfully reorganize. It has not

done so. The dilemma to obtain funding was not one that occurred on the eve of filing and thus

necessitated an emergency filing. Rather, Debtor was unsuccessful seeking financing to complete

construction of the McQuillen Place for a considerable amount of time prior to filing. The current

                                                     7




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 183 of 231
                                                                                                              183
      Case 19-00507       Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                      Document     Page 8 of 11



scheduled value of the Property ($500,000.00) is a fraction of the secured debt owed against it ($6.8+

million).

       25. Debtor’s Plan calls for the sale of the McQuillen Place development to a new entity, MPC2,

LLC, to complete construction on the Property. Despite the seemingly unsurmountable debt compared to

asset value, Debtor proposes to cram down the debt of the Bank. The Bank does not consent to its treatment

under the Plan.

       26. Debtor further relies heavily on its ability to obtain recovery under its purported claims as a

primary return to creditors. Debtor does not believe litigation on its claims will be completed prior to year

2024. Debtor gives no basis for the value assigned to the asserted claims. Mr. Thomsen’s self-interest in

Debtor and lack of any committee counsel interest to pursue such claims lend doubt to their viability.

       27. In order for MPC2 to complete construction of the Property, the Plan calls for the ability of

MPC2 to enter into a “Construction Financing Agreement.” Yet the Plan and Disclosure Statement are

devoid of any explanation of Debtor or MPC2’s ability to secure financing, if at all. Debtor fails to attach

a proposed sale agreement. Debtor does not explain what MPC2 is, only that it is a newly formed entity.

As addressed in the Bank’s Motion to Dismiss, the Iowa Secretary of State shows no listing for MCP2,

LLC. The Iowa Secretary of State lists an entity by the name of MCP2 Development, LLC and formed

by Debtor’s principal, Charles McQuillen Thomsen, on April 24, 2019.

       28. As Exhibit E to the Plan affirms there is currently no executed sale agreement or even a

proposed sale agreement. The “Description of Sale Agreement” under Exhibit E states “MPC2 will be

comprised of parties….” Debtor does not identify the members or principals of MPC2. Nowhere is the

amount of the sale identified or how sale proceeds shall be administered under the Plan. Likewise, Debtor



                                                     8




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 184 of 231
                                                                                                                184
      Case 19-00507        Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44             Desc Main
                                       Document     Page 9 of 11



fails to attach any referenced financing agreement. There is no evidence to suggest that financing is even

an option, which has been the crux of the problem in this case all along.

        29. At this point, any sale agreement or proposed financing is fiction. The Debtor is essentially in

the same position it was at the time of filing, with increased debt obligations, and cannot establish

feasibility. It follows then that Debtor cannot in good faith propose to pay administrative and other claims

due in full on the Effective date. Simply stated, Debtor cannot seek confirmation under the present

circumstances.

        30. The lack of information regarding MCP2 in the Disclosure Statement and Plan and

representations by Mr. Thomsen, who formed the entity, regarding the proposed sale and financing raise

serious concerns with respect to conflict of interest and the proposal of the Plan in good faith.

“Reorganization plans have to be proposed in good faith pursuant to 11 U.S.C. § 1129(a)(3). Good faith

generally means that there exists a reasonable likelihood that the plan will achieve a result consistent with

the objectives and purposes of the Bankruptcy Code.” In re LJBV, LTD, 544 B.R. 401, 406 (Bankr. N.D.

Ill. 2016).

              II.   Failure to Pay Post-Petition Tax and Gross Mismanagement

        31. Under Section 1112(b)(4)(I), cause to dismiss exists where Debtor fails to timely pay tax

obligations as they come due after the date of the bankruptcy filing. Debtor currently owes outstanding

property taxes in excess of $106,000.00. As set forth above, Debtor cannot establish under the proposed

Plan any ability to meet this obligation on any Effective date.

        32. The inability of the estate to pay operational costs such as taxes and insurance, and inability to

pay administrative expenses such as attorney fees, are indicative of gross mismanagement of the estate.

As the Bank detailed, in addition to the inability to complete construction, the Property continues to

                                                      9




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 185 of 231
                                                                                                                 185
     Case 19-00507      Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44          Desc Main
                                   Document      Page 10 of 11



deteriorate and sustain ongoing damage, unaddressed by Debtor. Debtor’s failure to preserve the estate

constitutes gross mismanagement.

       WHEREFORE, based on the foregoing, the Acting United States Trustee respectfully requests the

Court dismiss or convert Debtor’s chapter 11 bankruptcy, case no. 19-00507.

                                                          James L Snyder
                                                          Acting United States trustee
                                                          Region 12

                                                          By:/s/ L. Ashley Zubal
                                                          L. Ashley Zubal
                                                          ID # IS9998256
                                                          Federal Building, Room 793
                                                          210 Walnut Street
                                                          Des Moines, Iowa 50309-2108
                                                          Ph:(515)323-2269/Fax: 284-4986
                                                          Ashley.Zubal@usdoj.gov




                                                 10




      Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 186 of 231
                                                                                                         186
       Case 19-00507      Doc 72     Filed 10/25/19 Entered 10/25/19 11:40:44          Desc Main
                                     Document      Page 11 of 11



                                     CERTIFICATE OF SERVICE

   The undersigned certifies that copies of this document were served on the parties listed below by

electronic mail or first-class mail, postage prepaid, on October 25, 2019:

Parties receiving electronic service via CM/ECF

   •    Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
   •    Laura Michelle Hyer lhyer@bradleyriley.com,
        dmoses@bradleyriley.com;Docket@bradleyriley.com
   •    Donald H. Molstad judylaw308@yahoo.com
   •    Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
   •    Joseph E. Schmall jschmall@bradleyriley.com,
        cclark@bradleyriley.com;docket@bradleyriley.com
   •    Christine B. Skilton cbs.csslaw@butler-bremer.com
   •    Bradley David Sloter brads@nsslaw.net
   •    Charles McQuillen Thomson cthomson@doall.com
   •    Brandon James Gray Brandon.gray@ag.iowa.gov
   •    JD Haas jdhaas@jdhaas.com
   •    United States Trustee USTPRegion12.CR.ECF@usdoj.gov

        Allen O. Pederson
        412 Sample Street
        Nashua, IA 50658




                                                          /s/ Jennifer L. Cline
                                                         Jennifer L. Cline
                                                         Paralegal Specialist




                                                    11




       Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 187 of 231
                                                                                                       187
 Case 19-00507       Doc 73     Filed 10/25/19 Entered 10/25/19 11:53:04   Desc Main
                                  Document     Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF IOWA

In re:
                                                Chapter 11
McQUILLEN PLACE COMPANY, LLC,
                                                Case No. 19-507M
                              Debtor.


   MOTION TO SHORTEN BAR DATE TO OBJECT TO UNITED STATE’S
   TRUSTEE’S MOTION TO CONVERT OR DISMISS CHAPTER 11 CASE
                   FROM 21 DAYS TO 19 DAYS


         COME NOW the Acting United States Trustee “UST”, through the

undersigned Trial Attorney, and hereby respectfully moves the Court to shorten the

bar date to object to (Doc. 72) from 21 days to 19 days stating the following:

   1. First Security Bank & Trust Company filed their Motion to convert of dismiss

         Debtors “Motion” (Doc. 61) on October 17, 2019.

   2. The Motion was noticed to all creditors and parties in interest on October 23,

         2019 with a 21 day bar date for objections to said Motion due by November

         13, 2019. Hearing on the Motion is set for November 14, 2019 in Mason City.


   WHEREFORE, the UST respectfully requests that the Court enter an order

shortening the bar date for objections to the UST’s Motion to Convert or Dismiss

from 21 days to 19 days to allow for its motion to be heard at the November 14, 2019

hearing on First Security Bank & Trust Company’s Motion, and for such additional

or alternative relief as is just under the circumstances.


   Dated this 25th day of October 2019.



                                            1
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 188 of 231
                                                                                       188
Case 19-00507   Doc 73   Filed 10/25/19 Entered 10/25/19 11:53:04     Desc Main
                           Document     Page 2 of 3



                                               James L Snyder
                                               Acting United States trustee
                                               Region 12

                                               By:/s/ L. Ashley Zubal
                                               L. Ashley Zubal
                                               ID # IS9998256
                                               Federal Building, Room 793
                                               210 Walnut Street
                                               Des Moines, Iowa 50309-2108
                                               Ph:(515)323-2269/Fax: 284-4986
                                               Ashley.Zubal@usdoj.gov




                                     2
Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 189 of 231
                                                                                  189
  Case 19-00507       Doc 73     Filed 10/25/19 Entered 10/25/19 11:53:04          Desc Main
                                   Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

   The undersigned certifies that copies of this document were served on the parties listed below

by electronic mail or first-class mail, postage prepaid, on October 25, 2019:

Parties receiving electronic service via CM/ECF

   •   Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
   •   Laura Michelle Hyer lhyer@bradleyriley.com,
       dmoses@bradleyriley.com;Docket@bradleyriley.com
   •   Donald H. Molstad judylaw308@yahoo.com
   •   Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
   •   Joseph E. Schmall jschmall@bradleyriley.com,
       cclark@bradleyriley.com;docket@bradleyriley.com
   •   Christine B. Skilton cbs.csslaw@butler-bremer.com
   •   Bradley David Sloter brads@nsslaw.net
   •   Charles McQuillen Thomson cthomson@doall.com
   •   Brandon James Gray Brandon.gray@ag.iowa.gov
   •   JD Haas jdhaas@jdhaas.com
   •   United States Trustee USTPRegion12.CR.ECF@usdoj.gov

       Allen O. Pederson
       412 Sample Street
       Nashua, IA 50658




                                                         /s/ Jennifer L. Cline
                                                        Jennifer L. Cline
                                                        Paralegal Specialist




                                                3
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 190 of 231
                                                                                                    190
  Case 19-00507      Doc 74   Filed 10/25/19 Entered 10/25/19 14:29:37   Desc Main
                                Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

IN RE:                        )                CHAPTER 11
                              )                CASE NO. 19-507M
McQUILLEN PLACE COMPANY, LLC, )
                              )
                              )
                   Debtor.    )

                 ORDER GRANTING UNITED STATES TRUSTEE’S
           MOTION TO SHORTEN BAR DATE TO OBJECT TO MOTION TO
             CONVERT TO OR DISMISS FROM 21 DAYS TO 19 DAYS


       The matter before the court is the United States Trustee’s

Motion to Shorten Notice of its Motion to Convert or Dismiss.

The court has considered the motion filed by the United States

Trustee (doc. 73) and finds that good cause has been shown to

grant the Motion.

       THEREFORE, IT IS ORDERED that the bar date for filing

objections to the United States Trustee’s Motion to Convert or

Dismiss is shortened from 21 days to 19.

       Dated and entered:
       October 25, 2019
                                              United States Bankruptcy
                                              Judge



Prepared by:
Office of U.S. Trustee




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 191 of 231
                                                                                     191
  Case 19-00507      Doc 77     Filed 10/28/19 Entered 10/28/19 10:42:45         Desc Main
                                  Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

In re:                                     )       Chapter 11
                                           )
McQUILLEN PLACE COMPANY, LLC.              )       Case No. 19-00507M
                                           )
                                           )
                     Debtors.              )


                  NOTICE OF UNITED STATES TRUSTEE’S MOTION
                     TO CONVERT TO CHAPTER 7 OR DISMISS

                       NOTICE OF BAR DATE FOR OBJECTIONS

          NOTICE OF HEARING ON MOTION TO CONVERT OR DISMISS

TO ALL CREDITORS AND PARTIES IN INTEREST:

NOTICE IS HEREBY GIVEN that the enclosed motion to convert or dismiss debtor was filed
on behalf of the United States Trustee on October 25, 2019.

NOTICE IS FURTHER GIVEN that objections to the motion, if any, shall be filed with the
Clerk of Bankruptcy Court, with copies to the United States Trustee and debtors’ attorney
(mailing addresses below) by no later than November 13, 2019.

NOTICE IS FURTHER GIVEN that a hearing will be held on the United States Trustee’s
Motion To Convert on November 14, 2019 at 10:00 am in the Courtroom at the Webster County
Courthouse, 701 Central Avenue, Fort Dodge, Iowa.




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 192 of 231
                                                                                             192
  Case 19-00507       Doc 77      Filed 10/28/19 Entered 10/28/19 10:42:45       Desc Main
                                    Document     Page 2 of 2



Mailing addresses:

Clerk’s Office
United States Bankruptcy Court
Northern District of Iowa
320 6th Street, Room 126
Federal Building
Sioux City, IA 51101

Office of United States Trustee
Attn: L. Ashley Zubal
Federal Building, Room 793
210 Walnut Street
Des Moines, Iowa 50309-2108

Attorneys for Debtor:
Donald H. Molstad
701 Pierce Street, Ste 305
Sioux City IA 51101

J.D. Haas
J.D. Haas & Associates PLLC
1120 E 80th St Ste 200
Minneapolis MN 55420



     Dated this 25th day of October, 2019.

                                                  James L. Snyder
                                                  Acting United States Trustee
                                                  Region 12


                                                  By: /s/ L. Ashley Zubal
                                                    By:/s/ L. Ashley Zubal
                                                          L. Ashley Zubal
                                                          ID # IS9998256
                                                          Federal Building, Room 793
                                                        210 Walnut Street
                                                          Des Moines, Iowa 50309-2108
                                                          Ph:(515)323-2269
                                                          Ashley.Zubal@usdoj.gov




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 193 of 231
                                                                                             193
         Case 19-00507    Doc 78     Filed 10/28/19 Entered 10/28/19 11:04:44          Desc Hearing
                                           Notice Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 11
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                      NOTICE RESETTING HEARING
  ON APPLICATION FOR APPROVAL OF EMPLOYMENT OF ATTORNEY (DOC. 65)
                   AND OBJECTION THERETO (DOC. 70)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
United States Trustee
Donald Molstad, Attorney for Debtor
JD Haas, Attorney for Debtor
Allen O. Pederson, Attorney for Creditor Committee



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        November 1, 2019 at 03:30 PM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE CONFERENCE**
1. Call the toll free number: 18886848852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 9507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:



Date: October 28, 2019                                Deputy Clerk
                                                      United States Bankruptcy Court
                                                      Northern District of Iowa
                                                      111 Seventh Avenue SE Box 15
                                                      Cedar Rapids, IA 52401−2101




          Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 194 of 231
                                                                                                      194
                                                                          195




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 195 of 231
                                                                          196




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 196 of 231
                                                                          197




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 197 of 231
                                                                          198




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 198 of 231
                                                                          199




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 199 of 231
                                                                          200




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 200 of 231
                                                                          201




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 201 of 231
                                                                          202




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 202 of 231
                                                                          203




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 203 of 231
                                                                          204




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 204 of 231
                                                                          205




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 205 of 231
                                                                          206




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 206 of 231
                                                                          207




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 207 of 231
                                                                          208




Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 208 of 231
  Case 19-00507         Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49             Desc Main
                                     Document     Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                          )   CHAPTER 11
                                                )   CASE NO. 19-00507M
McQUILLEN PLACE COMPANY, LLC,                   )
                                                )   UST’S OBJECTION TO DEBTOR’S
            Debtor.                             )   DISCLOSURE STATEMENT AND PLAN


   The Acting United States Trustee (“UST”), through the undersigned Trial Attorney, hereby

raises the following objections to Debtors’ Disclosure Statement and Plan:

         1. Debtor filed its Disclosure Statement and Plan on October 4, 2019. (docs. 56 & 57).

                                        Factual Background

         2. Debtor’s primary asset consists of one piece of historical real estate, referred to as the

“McQuillen Place,” located in downtown Charles City, Iowa (“the Property”). At the initial

debtor interview and meeting of creditors, Debtor’s principal, Charles Thomsen, described the

intended purpose of the property will be for mixed commercial and residential use. Debtor’s

owners consist of Mr. Thomsen (60%) and James Gray (40%). Mr. Thomsen has been the only

active principal participant of Debtor in this case.

         3. The effort to rehabilitate the Property, which began in 2014, has remained at a

standstill since the fall of 2017. Debtor scheduled that value of the Property on its Schedules in

the amount of $500,000.00. Debtor scheduled secured debt owed to primary creditor, First

Security Bank & Trust Company (“the Bank”) in excess of $6.8 million. Accordingly, Debtor

has no equity in the Property.

         4. The Property remains unfinished and vacant. Prior to the commencement of the case

and post-filing, the Bank notified Debtor of increasing structural damage to the Property. Upon

                                                    1




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 209 of 231
                                                                                                         209
  Case 19-00507       Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49            Desc Main
                                   Document     Page 2 of 7



information and belief, no construction has resumed since the filing of the case, including to

address continued deterioration of the Property.

       5. Debtor generates virtually little to no income. Upon review of the Monthly Operating

Reports (“MORs”), Debtor’s monthly revenue and disbursements average less than $4,000.00.

The revenue that is generated by Debtor, through the dry cleaning business, is obtained from an

affiliated business of Debtor by providing laundry and dry cleaning services to that entity and

Mr. Thomsen personally. The affiliated business is owned by Mr. Thomsen.

       6. During the meeting of creditors Mr. Thomsen acknowledged that the only chance of

proposing a successful plan of reorganization would be to find an interested party to secure

financing to complete construction of the Property. Mr. Thomsen insisted during the meeting

that a third party was interested and that financing could be secured within a two week period.

Over four months have passed with Debtor having to seek at least one extension of the

exclusivity period. Prior to filing, Debtor spent significant time unsuccessfully attempting to

secure financing to complete construction to no avail.

       7. Debtor represented at the meeting of creditors that the only other assets of Debtor

consisted of counterclaims against the Bank and other state and Federal agencies involved in or

related to the funding surrounding the McQuillen Place project. The UST is informed, believes,

and thereon alleges that Mr. Thomsen reached out to and “shopped” those claims to various

attorneys and firms in hopes that one would come forward to represented the unsecured creditor

committee and pursue such claims. No attorney or firm has sought to be employed as committee

counsel in this case. In pending state litigation Mr. Thomsen asserted many of the same

counterclaims against the Bank in his individual capacity that will be adjudicated in that forum.

                                                   2




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 210 of 231
                                                                                                    210
  Case 19-00507       Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49                Desc Main
                                   Document     Page 3 of 7



                                             Argument

   8. “Adequate information” is defined in 11 U.S.C. § 1125(a)(1) to mean:


       . . . information of a kind, and in sufficient detail, as far as is reasonably practicable in
       light of the nature and history of the debtor and the condition of the debtor's books and
       records…. that would enable such a hypothetical investor of the relevant class to make an
       informed judgment about the plan, but adequate information need not include such
       information about any other possible or proposed plan.
   9. In the Eighth Circuit the requirements for providing “adequate information” is governed

by In re Dakota Rail, Inc., 104 B.R. 138 (Bankr. D. Minn. 1989). Dakota Rail sets forth the

information which, depending on the complexity of the case, must be included in a disclosure

statement. Dakota Rail further holds that in a complex case the disclosure statement must provide

more detailed information in each of the applicable categories.

   10. Debtors’ Plan is deficient for failing to provide or adequately address the following

information required under Dakota Rail:

           a. Debtor does not adequately address how it plans administrative fees and other

               claims entitled to payment in full on the Effective Date. The UST asserts, as more

               specifically set forth in his Motion to Dismiss or Convert, the Debtor is

               administratively insolvent;

           b. Debtor does not adequately explain the nature, parties, and value of its asserted

               claims against various parties and for which it bases plan feasibility;

           c. Debtor does not adequately explain Debtor’s principal, Mr. Thomsen’s insider

               relationship with the proposed purchaser of the McQuillen Place development,

               MPC2, LLC;

           d. Debtor does not provide adequate information or supporting documentation with
                                                 3




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 211 of 231
                                                                                                       211
  Case 19-00507       Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49            Desc Main
                                   Document     Page 4 of 7



               respect to any agreed sale between Debtor and MPCA, LLC, or the terms of any

               financing.

   11. The UST put Debtor to meet its burden of proof under 11 U.S.C. § 1129(a)(11) in order

for the Court to approve its Plan. Debtor must secure financing from a third party in order to

successfully reorganize. It has not done so. Debtor’s Plan calls for the sale of the McQuillen Place

development to a new entity, MPC2, LLC, to complete construction on the Property. Despite the

seemingly unsurmountable debt compared to asset value, Debtor proposes to cram down the debt

of the Bank. The Bank does not consent to its treatment under the Plan.

   12. In order for MPC2 to complete construction of the Property, the Plan calls for the ability

of MPC2 to enter into a “Construction Financing Agreement.” Yet the Plan and Disclosure

Statement are devoid of any explanation of Debtor or MPC2’s ability to secure financing, if at all.

Debtor fails to attach a proposed sale agreement. Debtor does not explain what MPC2 is, only that

it is a newly formed entity. As addressed in the Bank’s Motion to Dismiss, the Iowa Secretary of

State shows no listing for MCP2, LLC. The Iowa Secretary of State lists an entity by the name of

MCP2 Development, LLC and formed by Debtor’s principal, Charles McQuillen Thomsen, on

April 24, 2019.

   13. As Exhibit E to the Plan affirms there is currently no executed sale agreement or even a

proposed sale agreement. The “Description of Sale Agreement” under Exhibit E states “MPC2

will be comprised of parties….” Debtor does not identify the members or principals of MPC2.

Nowhere is the amount of the sale identified or how sale proceeds shall be administered under the

Plan. Likewise, Debtor fails to attach any referenced financing agreement. There is no evidence



                                                 4




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 212 of 231
                                                                                                       212
  Case 19-00507        Doc 83    Filed 11/01/19 Entered 11/01/19 14:08:49             Desc Main
                                   Document     Page 5 of 7



to suggest that financing is even an option, which has been the crux of the problem in this case all

along.

    14. Debtor further relies heavily on its ability to obtain recovery under its purported claims as

a primary return to creditors. Debtor does not believe litigation on its claims will be completed

prior to year 2024. Debtor gives no basis for the value assigned to the asserted claims. Mr.

Thomsen’s self-interest in Debtor and lack of any committee counsel interest to pursue such claims

lend doubt to their viability.

    15. At this point, any sale agreement or proposed financing is fiction. The Debtor is essentially

in the same position it was at the time of filing, with increased debt obligations, and cannot

establish feasibility. It follows then that Debtor cannot in good faith propose to pay administrative

and other claims due in full on the Effective date. Debtor cannot seek confirmation under the

present circumstances.

    16. The lack of information regarding MCP2 in the Disclosure Statement and Plan and

representations by Mr. Thomsen, who formed the entity, regarding the proposed sale and financing

raise serious concerns with respect to the proposal of the Plan in good faith. “Reorganization plans

have to be proposed in good faith pursuant to 11 U.S.C. § 1129(a)(3). Good faith generally means

that there exists a reasonable likelihood that the plan will achieve a result consistent with the

objectives and purposes of the Bankruptcy Code.” In re LJBV, LTD, 544 B.R. 401, 406 (Bankr.

N.D. Ill. 2016).

    17. Debtor currently owes outstanding property taxes in excess of $106,000.00. Debtor cannot

establish under the proposed Plan any ability to meet this obligation on any Effective date.



                                                 5




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 213 of 231
                                                                                                        213
  Case 19-00507      Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49          Desc Main
                                  Document     Page 6 of 7



       WHEREFORE, for the reasons set forth herein, the Acting United States Trustee

respectfully requests the Court deny approval of Debtor’s Plan and Disclosure Statement.

                                                           James L Snyder
                                                           Acting United States trustee
                                                           Region 12

                                                           By:/s/ L. Ashley Zubal
                                                           L. Ashley Zubal
                                                           ID # IS9998256
                                                           Federal Building, Room 793
                                                           210 Walnut Street
                                                           Des Moines, Iowa 50309-2108
                                                           Ph:(515)323-2269/Fax: 284-4986
                                                           Ashley.Zubal@usdoj.gov




                                               6




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 214 of 231
                                                                                              214
  Case 19-00507      Doc 83     Filed 11/01/19 Entered 11/01/19 14:08:49           Desc Main
                                  Document     Page 7 of 7



                                 CERTIFICATE OF SERVICE

   The undersigned certifies that copies of this document were served on the parties listed below

by electronic mail or first-class mail, postage prepaid, on November 1, 2019:

Parties receiving electronic service via CM/ECF

   •   Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
   •   Laura Michelle Hyer lhyer@bradleyriley.com,
       dmoses@bradleyriley.com;Docket@bradleyriley.com
   •   Donald H. Molstad judylaw308@yahoo.com
   •   Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
   •   Joseph E. Schmall jschmall@bradleyriley.com,
       cclark@bradleyriley.com;docket@bradleyriley.com
   •   Christine B. Skilton cbs.csslaw@butler-bremer.com
   •   Bradley David Sloter brads@nsslaw.net
   •   Charles McQuillen Thomson cthomson@doall.com
   •   Brandon James Gray Brandon.gray@ag.iowa.gov
   •   JD Haas jdhaas@jdhaas.com
   •   United States Trustee USTPRegion12.CR.ECF@usdoj.gov

       Allen O. Pederson
       412 Sample Street
       Nashua, IA 50658




                                                        /s/ Jennifer L. Cline
                                                       Jennifer L. Cline
                                                       Paralegal Specialist




                                                7




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 215 of 231
                                                                                                    215
  Case 19-00507      Doc 84    Filed 11/01/19 Entered 11/01/19 15:50:45       Desc Main
                                 Document     Page 1 of 9



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                               CHAPTER 11
                                                      CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                  OBJECTIONS TO DISCLOSURE
                       Debtor(s).                 STATEMENT
                                     _____________

         COMES NOW, First Security Bank & Trust Company (hereinafter called “First

Security Bank”), through its undersigned counsel, and objects to the Disclosure Statement

filed on October 4, 2019 (Doc. No. __), and respectf ully states:

         1.    The Debtor’s Plan was filed on October 4, 2019 (Doc. No. __). First Security

Bank believes that the Plan is not confirmable.

         2.    The Plan proposes a sale of the real estate to a new entity, MPC2, LLC,

which is stated to be an Iowa limited liability company. A search of the Iowa Secretary of

State website conducted on November 1, 2019, does not show an entity by this name to

exist.

         3.    A similar search shows the existence of an Iowa limited liability company

known as MPC2 Development, LLC, which is shown to be an entity organized on April 24,

2019, with the organizer and Iowa registered agent being Charles M. Thomson, the

President and principal of the Debtor McQuillen Place Company, LLC (hereinafter called

the “Debtor”), and a home address of 25 East Delaware, Suite 209, Chicago, Illinois 60611.

         4.    The Iowa Secretary of State website shows that the Debtor’s home office is

also located at 25 East Delaware, Suite 209, Chicago, Illinois 60611.




  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 216 of 231
                                                                                              216
  Case 19-00507      Doc 84     Filed 11/01/19 Entered 11/01/19 15:50:45           Desc Main
                                  Document     Page 2 of 9



       5.     Exhibit A to the Plan is a form of Unsecured Distribution Note and it shows

the obligor of the Note to be “MPC2, LLC, an Iowa limited liability company”, an entity that

does not currently exist.

       6.     The foregoing leads First Security Bank to believe or suspect that the Debtor

proposes to sell the real estate to an owner of the Debtor, or an affiliate of the Debtor.

       7.     More information is required in the Disclosure Statement regarding the

proposed sale, the identity of the proposed buyer and its owners, officers, employees, and

managers, its assets and liabilities, and its ability to pay the purchase price.

       8.     The sale proposed may be a violation of the absolute priority rule in that one

or more owners of the Debtor may be retaining or acquiring an interest in the Debtor of a

lessor priority without the payment in full of all senior priority creditors.

       9.     Article II, Paragraph A of the Plan does not include an estimate of the

Debtor’s attorney’s fees. Article III, Paragraph C of the Disclosure Statement includes a

description of the treatment of Class 1: Administrative Claims and estimates that the

Debtor’s attorney’s fees will be roughly $10,600. The Debtor recently sought to employ J.D.

Haas as an attorney for the Debtor. The Plan and Disclosure Statement do not state

whether the compensation to be paid to J.D. Haas is a part of the estimated fees.

       10.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 2: Priority Claims. There is no statement whether any such claims

exist to enable a creditor to determine whether the Plan is feasible.

       11.     Article III, Paragraph C of the Disclosure Statement includes a description

of the treatment of Class 3: Priority Tax Claims. There is no statement whether any such

claims exist to enable a creditor to determine whether the Plan is feasible.

                                              -2-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 217 of 231
                                                                                               217
  Case 19-00507      Doc 84     Filed 11/01/19 Entered 11/01/19 15:50:45      Desc Main
                                  Document     Page 3 of 9



       12.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 4: Tax Claim of Floyd County, Iowa. There is no statement whether

any such claims exist and no estimate of the amount of any such claims to enable a

creditor to determine whether the Plan is feasible.

       13.    Further, said Article III, Paragraph C of the Disclosure Statement states that

the “Undisputed Class 4 Claims will be paid in full . . . however, that certain of the Class

4 Claims may be disputed and/or paid under protest.” the Plan and the Disclosure

Statement contain no estimate of the amount of the Undisputed Class 4 Claims, or the

amount of the disputed or “paid under protest” Class 4 Claims to enable a creditor to

determine whether the Plan is feasible.

       14.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 5: Secured Claim Asserted by First Security Bank. There is not

statement as to the amount of such claim or the manner and timing of the resolution or

determination of the “disputes between the parties” to enable a creditor to determine

whether the Plan is feasible.

       15.    Further, said Article III, Paragraph C of the Disclosure Statement describes

a process (use of the Claim Determination Escrow) that denies, or potentially denies, First

Security Bank of the value of its claim and which unfairly discriminates against First

Security Bank, or other unsecured creditors of the Debtor. No adequate explanation of the

differentiation in treatment of similarly situated unsecured claims is provided to enable a

creditor to determine whether plan does not unfairly discriminate against any creditor, or

violates the absolute priority rule.



                                           -3-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 218 of 231
                                                                                               218
  Case 19-00507      Doc 84    Filed 11/01/19 Entered 11/01/19 15:50:45         Desc Main
                                 Document     Page 4 of 9



       16.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 7: Claims of Steve and Sheri Dralle. The provision states that the

Dralle Claims shall receive not only a “Pro-Rata Share of the Unsecured Claims

Distribution” but an additional sum. No adequate explanation of the differentiation in

treatment of similarly situated unsecured claims is provided to enable a creditor to

determine whether plan does not unfairly discriminate against any creditor, or violates the

absolute priority rule.

       17.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 8: Claims of Non-Insider Creditors Who Have Asserted Priority in

Distribution Pursuant to Mechanics Liens. The provision includes treatment of the claim of

Shindler Elevator Company. First Security Bank asserts that the mechanic’s lien asserted

by Shindler Elevator Company is junior in priority to the claim of First Security Bank and

that both claims rely upon the same real estate for collateral. The Plan and Disclosure

Statement include payment to Shindler Elevator Company for an amount that would be a

violation of the absolute priority rule. No adequate explanation is provided in the Disclosure

Statement.

       18.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 9: Claims of Non-Insider, Building Industry and Construction

Unsecured Creditors Designated at (sic) Essential Vendors for Plan of Reorganization.

Neither the plan nor the Disclosure Statement state which unsecured creditors fall within

this class of claims. The Disclosure Statement further states that the determination of the

identity of such claimants is made by MPC2, a non-existing entity, the identity of which is

unknown and not provided in the Plan or Disclosure Statement. No adequate explanation

                                            -4-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 219 of 231
                                                                                                 219
  Case 19-00507      Doc 84    Filed 11/01/19 Entered 11/01/19 15:50:45         Desc Main
                                 Document     Page 5 of 9



of the identity of such claimants, the amount of such claims and the method of inclusion

in, or exclusion from, such Class is provided to enable a creditor to determine whether plan

does not unfairly discriminate against any creditor, or violates the absolute priority rule.

       19.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 10: Claims of General, Non-Insider Building Industry and

Construction Unsecured Creditors. The Plan and the Disclosure Statement propose a

distribution to these claims that is different from the Class 11: General Unsecured Claims.

No adequate explanation of the identity of such claimants, the amount of such claims and

the method of inclusion in, or exclusion from, such Class is provided to enable a creditor

to determine whether plan does not unfairly discriminate against any creditor, or violates

the absolute priority rule.

       20.    Further, Article III, Paragraph C of the Disclosure Statement states that the

“”Allowed amount of the Class 11 Claims is $172,536.69" however there has been no claim

recommendations submitted by the Debtor or any other party in this case, and no

determination by the Court of the allowed amount of any claim.

       21.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 11: General Unsecured Claims. The provision states that the

“”Allowed amount of the Class 12 Claims is $22,111.34" however there has been no claim

recommendations submitted by the Debtor or any other party in this case, and no

determination by the Court of the allowed amount of any claim.

       22.    Article III, Paragraph C of the Disclosure Statement includes a description of

the treatment of Class 12: Pre-petition Claims of Insiders. The Plan and the Disclosure



                                            -5-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 220 of 231
                                                                                               220
  Case 19-00507      Doc 84     Filed 11/01/19 Entered 11/01/19 15:50:45           Desc Main
                                  Document     Page 6 of 9



Statement provide for the payment to members of this class in violation, or potential

violation of the absolute priority rule.

       23.    Article IV, Paragraph A, describes a transfer of ownership to MPC2, a non-

existing entity, the identity of which is unknown and not provided in the Plan or Disclosure

Statement. More information is required in the Disclosure Statement regarding the

proposed sale, the identity of the proposed buyer and its owners, officers, employees, and

managers, its assets and liabilities, and its ability to pay the purchase price.

       24.    The Plan and Article IV, Paragraph A, describe a transfer of certain Causes

of Action to a Litigation Trust for the benefit of creditors. First Security Bank believes that

the transfer of certain of any such Causes of Action against First Security Bank to violate

it statutory and common law rights of setoff against its claim for the purposes of

determining the portion of its claim that should be allowed as an unsecured claim.

       25.    Further, Article IV, Paragraph A does not contain an exhaustive list of the

Causes of Action proposed to be transferred to the Litigation Trust sufficient to enable a

creditor to adequately assess the provisions of the Plan and to intelligently vote for or

against the Plan.

       26.    Further, Article IV, Paragraph A presumes that the construction of the

McQuillen Place Development and a final determination of the Causes of Action are

intrinsically related or dependent. First Security Bank believes that the completiion of

construction of the second and third floors of the proposed development can be completed

in approximately 90 days. The Debtor does not adequately explain why no, or no

substantial, construction activities have occurred on the development for nearly two (2)

years. First Security Bank believes that the reason for such delay is the unwillingness of

                                             -6-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 221 of 231
                                                                                                  221
  Case 19-00507      Doc 84    Filed 11/01/19 Entered 11/01/19 15:50:45          Desc Main
                                 Document     Page 7 of 9



the Debtor and its principals to dispose of the development to a third party with the

financial capacity to complete the construction. The Debtor now proposes to transfer real

estate to MPC2, a non-existing entity, the identity of which is unknown and not provided

in the Plan or Disclosure Statement.

       27.    Further, Article IV, Paragraph A provides that the Debtor “act as Litigation

Trustee for the purpose of administering the Litigation Trust, pursing (sic) the Litigation”.

This is all despite the Debtor performing absolutely no discovery related to such claims for

nearly two (2) years. In fact, the Debtor proposes in its Plan to file new claims. First

Security Bank believes that the Debtor is administratively insolvent and lacks the financial

ability and expertise to perform such activities. The Disclosure Statement should contain

additional information to enable a creditor to adequately assess the provisions of the Plan

and to intelligently vote for or against the Plan.

       28.    Article IV, Paragraph C describes the sale of the McQuillen Place Building

Assets to MPC2, a non-existing entity, the identity of which is unknown and not provided

in the Plan or Disclosure Statement. Further, Article IV, Paragraph C provides that MPC2

shall complete construction, and that the Confirmation Order should order that “MPC2 shall

be authorized and directed to execute the Construction Financing Agreement . . . .” First

Security Bank believes that this language makes it unambiguous that the MPC2 is an alter

ego of the Debtor and that the Plan is not a final resolution of the rights of the parties. The

Plan and the Disclosure Statement do not adequately explain why the Court should enter

any order directing MPC2 to do or perform any act, other than the approval of the sales

agreement.



                                             -7-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 222 of 231
                                                                                                  222
 Case 19-00507       Doc 84    Filed 11/01/19 Entered 11/01/19 15:50:45        Desc Main
                                 Document     Page 8 of 9



      29.      Further, Article IV, Paragraph C does not explain what happens to the project

once it is completed.

      30.      Article IV, Paragraph C must be amended to provide clarifying and additional

information.

      31.      The liquidation analysis attached as Exhibit A does not seem to be consistent

with the statements and provisions Disclosure Statement.

      WHEREFORE, for the reasons set forth herein, First Security Bank & Trust

Company respectfully requests the Court deny approval of the Debtor’s Disclosure

Statement, and order appropriate amendments thereto to be filed with a short but

reasonable time period.

                                     /s/ Larry S. Eide
                                    Larry S. Eide (AT0002317)
                                    PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                    103 East State Street, Suite 800
                                    PO Box 1588
                                    Mason City, IA 50402-1588
                                    Telephone: (641) 423-4264
                                    Facsimile: (641) 423-3145
                                    Email: eide@pappajohnlaw.com

                               CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on November 1, 2019, he served a
copy of the foregoing document on the United States Trustee, Debtor(s), attorney for
Debtor(s) and other parties having requested notice pursuant to Rule 2002 electronically
on all parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice
of electronic filing, and by ordinary United States mail, postage prepaid, addressed as
follows on all other parties:

James L. Snyder                                   L. Ashley Zubal
Acting United States Trustee                      Trial Attorney
111 7th Avenue SE, Box 17                         U.S. Trustee
Cedar Rapids, IA 52401-2101                       Federal Building
                                                  210 Walnut Street, Room 793
                                                  Des Moines, IA 50309-2108

                                            -8-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 223 of 231
                                                                                               223
 Case 19-00507      Doc 84     Filed 11/01/19 Entered 11/01/19 15:50:45     Desc Main
                                 Document     Page 9 of 9



Donald H. Molstad                               Joseph E. Schmall
Molstad Law Firm                                Bradley & Riley PC
701 Pierce Street, Suite 305                    PO Box 2804
Sioux City, IA 51101                            Cedar Rapids, IA 52406-2804

Charles M. Thomson                              Laura M. Hyer
Law Offices of Charles M. Thomson               Bradley & Riley PC
1110 N. Grand Ave, Suite 300                    PO Box 2804
Charles City, IA 50616                          Cedar Rapids, IA 52406-2804

Judith O’Donohoe                                Brandon J. Gray
Elwood, O’Donohoe, Braun & White, LLP           Assistant Attorney General
PO Box 307                                      Office of the Attorney General
Charles City, IA 50616-0307                     Revenue Division
                                                1305 Walnut Street
Brad Sloter                                     Des Moines, IA 50319
Noah Smith & Schuknecht PLC
200 North Johnson Street
Charles City, IA 50616

Allen O. Pederson
Pederson Plumbing
412 Sample Street
Nashua, IA 50658

Kevin E. Keiffer
Mills, Inc.
1906 Gilbert Street
Charles City, IA 50616

Tom Brock, President
T-J Service, Inc.
221 N. Main Street
Charles City, IA 50616

Christine B. Skilton
Cronin, Skilton & Skilton, P.L.L.C.
PO Box 39
Nashua, IA 50658-0039


                                                 /s/ Larry S. Eide
                                                Larry S. Eide (AT0002317)



                                          -9-



  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 224 of 231
                                                                                        224
  Case 19-00507       Doc 85     Filed 11/01/19 Entered 11/01/19 16:18:54            Desc Main
                                   Document     Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


In re:                                           )
                                                 )   Chapter 11
MCQUILLEN PLACE COMPANY, LLC.,                   )
                                                 )   Case No. 19-00507
                              Debtor.            )
                                                 )   CEDAR RAPIDS BANK AND TRUST
                                                 )   COMPANY’S OBJECTION TO
                                                 )   DISCLOSURE STATEMENT
                                                 )

                 COMES NOW Cedar Rapids Bank and Trust Company as an interested party

(“CRBT”), and for its Objection to the Debtor’s Disclosure Statement (Docket No. 57) states:

                                        JURISDICTION

                 1.    This Court has jurisdiction over this case and this Objection pursuant to 28

U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C.

§157(b)(2).

                                        INTRODUCTION

                 2.    This Chapter 11 case was filed on April 25, 2019. The Debtor’s exclusive

right to file a disclosure statement and plan of reorganization under 11 U.S.C. §1121(b) was

extended to October 4, 2019 by Order entered on September 13, 2019 (Docket No. 51).

                 3.    On October 4, 2019, the Debtor filed a Plan and Disclosure Statement

(Docket No. 57), along with a Notice setting November 1, 2019 as the bar date for filing

objections to the Disclosure Statement (Docket No. 58).

                 4.    No bar date has been set for filing objections to the Plan, and no hearing

date has been set on confirmation of the Plan.



{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 225 of 231
                                                                                                      225
  Case 19-00507       Doc 85     Filed 11/01/19 Entered 11/01/19 16:18:54             Desc Main
                                   Document     Page 2 of 6




                      OBJECTIONS TO DISCLOSURE STATEMENT

                 5.    Pursuant to 11 U.S.C. § 1125(b), a written disclosure statement must be

approved by the bankruptcy court as containing “adequate information.”

                 6.    “Adequate information” is defined by 11 U.S.C. § 1125(a)(1) as:

        “information of a kind, and in sufficient detail, as far as is reasonably practicable
        in light of the nature and history of the debtor and the condition of the debtor’s
        books and records, including a discussion of the potential material Federal tax
        consequences of the plan to the debtor, any successor to the debtor, and a
        hypothetical investor typical of the holders of claims or interests in the case, that
        would enable such a hypothetical investor of the relevant class to make an
        informed judgment about the plan, but adequate information need not include
        such information about any other possible or proposed plan and in determining
        whether a disclosure statement provides adequate information, the court shall
        consider the complexity of the case, the benefit of additional information to
        creditors and other parties in interest, and the cost of providing additional
        information;”

                 7.     CRBT asserts that the Debtor’s Disclosure Statement fails to provide

adequate information as required by 11 U.S.C. § 1125(a)(1) in the following respects:

             a. Inadequate description of the events leading to the filing of Bankruptcy. The
        Disclosure Statement gives only a single sentence description of the events that led to the
        filing of the Chapter 11 Petition: “In spring 2019, following a series of attempts (asserted
        by the Debtor to have been abusive and unfounded) by First Security Bank to place the
        building into a receivership, the Debtor commenced this Chapter 11 Case.” No details
        are given about: i) the prolonged delays in construction of the McQuillen Place
        Development (the “Development”); ii) the role of Charles Thomson in the Development;
        iii) the pre-bankruptcy management and ownership structure of the Debtor; iv) the costs
        incurred and paid by the Debtor with respect to the Development prior to the bankruptcy
        filing; or vii) the Debtor’s pre-bankruptcy debt and equity structure.

           b. Inadequate discussion of the assets available and their value. According to the
        Debtor’s September 2019 Monthly Report, the Debtor has total assets (excluding
        unknown accumulated depreciated and claims against various parties) of $545,910.55.
        Almost all of this is the land, building and fixtures of McQuillen Place Development. No
        explanation is given regarding how the value of these assets was determined.

            c. Inadequate information about the sale of Debtor’s primary asset. The Disclosure
        Statement includes a short “Plan Overview” that says the Plan calls for a sale of the


{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 226 of 231
                                                                                                       226
  Case 19-00507       Doc 85     Filed 11/01/19 Entered 11/01/19 16:18:54            Desc Main
                                   Document     Page 3 of 6




        Debtor’s primary asset, McQuillen Place Development, to a new entity identified as
        MPC2. No information is provided in the Disclosure Statement about MPC2, but the
        Plan states that MPC2, LLC is a newly formed entity. No further information is provided
        about MPC2, LLC in either the Plan or Disclosure Statement. However, a Certificate of
        Organization for an entity known as MPC2 Development, LLC was filed with the Iowa
        Secretary of State on April 24, 2019 by Charles McQuillen Thomson. It’s not clear
        whether MPC2 Development, LLC is the entity that will purchase McQuillen Place
        Development.

            d. Inadequate description of the Debtor and significant events during the Chapter 11
        case. The Disclosure Statement contains inadequate information about the Debtor’s
        activities in the six months since the case was filed. There is virtually no information
        regarding: i) the current condition of the Development; ii) the nature and cost of the
        labor and materials needed to complete the Development; iii) what steps, if any, have
        been taken to secure financing or capital to complete the Development; iv) the current
        owners/members of Debtor; v) the current manager(s) of Debtor; or vi) the Debtor’s tax
        status.

            e. Inadequate Liquidation Analysis. The “Liquidation Analysis” attached to the
        Disclosure Statement as Exhibit A shows a liquidation result of $5,200 for unsecured
        creditors, and a Plan result between $265,976 to $7,365,976 for unsecured creditors. The
        Plan result is based on the sale of Debtor’s real estate for $265,976, and the sale of
        lawsuits for anywhere between $0 and $7,100,000. The Debtor states that the sum of
        $7,100,000 “is an estimate based on total diminution in building value, but does not
        include other areas of possible recovery, such as lost profits, punitive damages (limited in
        Iowa), etc.” According to the Debtor, the original completed value of the McQuillen
        Place Development was estimated to be $7,200,000. No information is provided
        concerning how such value was determined or how the construction loans obtained by the
        Debtor impact the value. Further, no information is provided concerning the impact on
        value of the Debtor’s failure to complete construction of McQuillen Place Development
        in a timely manner. The Debtor’s estimate of recovery from the Litigation and statement
        that the Litigation “may (and likely will) take several, perhaps up to five, years” is
        unsupported.

            f. Inadequate Information Regarding Counsel for Litigation. On October 22, 2019,
        the Debtor filed an Application for Approval of Employment of Attorney (“Application”)
        “to represent and assist the debtor with general litigation.” The Application seeks to
        employ J.D. Haas of J.D. Haas and Associates, PLLC at an hourly rate of $250, with
        associate attorneys at $200 per hour and paralegals at $125 per hour. The US Trustee
        filed an Objection to the Application on October 24, 2019, and the Debtor filed a
        Resistance to the US Trustee’s Objection on October 31, 2019. In its Resistance the
        Debtor states that Mr. Haas has agreed to accept fees for his services in advancing the
        Debtor’s claims in two adversary proceedings described in the Disclosure Statement
        through a combination of a contingency fee arrangement combined with a reduced hourly


{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 227 of 231
                                                                                                       227
  Case 19-00507       Doc 85     Filed 11/01/19 Entered 11/01/19 16:18:54            Desc Main
                                   Document     Page 4 of 6




        rate, which is to be funded by a retainer advanced by an equity holder of the Debtor. The
        Disclosure Statement contains no information about the employment of Mr. Haas, the fee
        arrangement for Mr. Haas, or the advancement of a retainer by an equity holder of the
        Debtor.

            g. Incorrect Monthly Reports. The September 2019 monthly report includes a Cash
        Receipts and Disbursements Statement that shows an ending cash balance of $1,590.16 at
        the end of September, but a Total Post-Petition ending cash balance of $23,512.56.
        These two numbers should be the same. In addition, the Net Cash Flow is $16,520.21
        minus $20,777.82, which is -$4,257.61 rather than -$4,254.51 as shown on the September
        report. The same type of inadequate or incorrect information appears on the Debtor’s
        previous monthly reports. In addition, the Monthly Operating Report (Schedule of
        Receipts and Disbursements) shows a different ending balance for the current month
        ($1,590.16) and the Cumulative Petition to Date ($1,629.67). As noted in item (c) at the
        bottom of the Report, these two amounts will always be the same if the form is prepared
        correctly.

             h. Inadequate Monthly Reports. The Debtor’s September 2019 monthly report, like
        all previous monthly reports, does not include any expense or accrual for real estate taxes
        on the McQuillen Place Development, or even list such taxes as a liability on the
        comparative balance sheet. In addition, according to the United States Trustee’s Motion
        to Convert or Dismiss Chapter 11 case filed on October 25, 2019 (Doc. 72), the U.S.
        Trustee believes the actual costs for maintaining insurance coverage on the McQuillen
        Place Development have not been properly disclosed on the Debtor’s monthly reports.

            i. Inadequate information regarding administrative expenses. The Disclosure
        Statement estimates the Debtor’s attorney fees at $10,600.00. All administrative claims
        are to be paid in full on the Effective Date, but the Debtor does not have enough money
        on hand to pay such claims. The Debtor has operated at a net loss since the case was
        filed and does not generate enough income to pay such claims. The Disclosure Statement
        offers no details on the source of funds to pay administrative claims.

           j. Inadequate information regarding tax consequences. The Disclosure Statement
        does not include any discussion of the tax consequences of the Plan to the Debtor or its
        former, and future, members.

            k. Inadequate information regarding the Debtor’s management and ownership
        structure. The Disclosure Statement does not discuss the existing management structure
        of the Debtor, or adequately explain if, how or why any of the current members are going
        to retain an ownership interest in the reorganized Debtor.




{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 228 of 231
                                                                                                      228
  Case 19-00507        Doc 85   Filed 11/01/19 Entered 11/01/19 16:18:54           Desc Main
                                  Document     Page 5 of 6




                 8.    The Disclosure Statement cannot be approved by the Court because it fails

to provide adequate information that would allow interested parties to make an informed

judgment about the Plan.

                 WHEREFORE, Cedar Rapids Bank and Trust Company respectfully requests that

the Court refuse to approve the Debtor’s Disclosure Statement until such time as it is amended to

include adequate information as required by 11 U.S.C. § 1125(a)(1).


Respectfully submitted by:                   /s/ Joseph E. Schmall
                                             JOSEPH E. SCHMALL (#LI0008403)
                                                     Direct Dial: (319) 861-8729
                                                     Email: jschmall@bradleyriley.com
                                             LAURA M. HYER (#LI22185426)
                                                     Direct Dial: (319) 861-8742
                                                     Email: lhyer@bradleyriley.com
                                                     of
                                             BRADLEY & RILEY PC
                                             2007 First Avenue SE
                                             P.O. Box 2804
                                             Cedar Rapids, IA 52406-2804
                                             Phone: (319) 363-0101
                                             Fax: (319) 363-9824

                                             ATTORNEYS FOR CEDAR RAPIDS BANK &
                                             TRUST COMPANY

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies, under penalty of perjury, that on November 1, 2019, a
true and correct copy of the forgoing document was served electronically on all persons who
receive electronic notice through the Court’s CM/ECF system, as well as upon the following
persons by electronic noticing through the Court’s CM/ECF system or by enclosing the same in
an envelope with postage fully paid, addressed as indicated below and deposited in a United
States Postal Depository:

        U.S. Trustee’s Office                              Donald H. Molstad
        United States Federal Courthouse                   Molstad Law Firm
        111 7th Avenue SE, Box 17                          701 Pierce Street, Suite 305
        Cedar Rapids, Iowa 52401                           Sioux City, IA 51101


{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 229 of 231
                                                                                                    229
  Case 19-00507       Doc 85     Filed 11/01/19 Entered 11/01/19 16:18:54       Desc Main
                                   Document     Page 6 of 6




        L. Ashley Zubal                                  Charles M. Thomson
        U.S. Trustee                                     Law Offices of Charles M. Thomson
        Federal Building                                 1110 N. Grand Ave., Suite 300
        210 Walnut Street, Room 793                      Charles City, IA 50616
        Des Moines, IA 50309-2108

        Judith O’Donohoe                                 Brad Sloter
        Elwood, O’Donohoe, Braun & White, LLP            Noah Smith & Schuknecht PLC
        P.O. Box 307                                     200 North Johnson Street
        Charles City, IA 50616-0307                      Charles City, IA 50616
        Allen O. Pederson                                Kevin E. Keiffer
        Pederson Plumbing                                Mills, Inc.
        412 Sample Street                                1906 Gilbert Street
        Nashua, IA 50658                                 Charles City, IA 50616

        Tom Brock, President                             Christine B. Skilton
        T-J Service, Inc.                                Cronin, Skilton & Skilton, P.L.L.C.
        221 N. Main Street                               P.O. Box 39
        Charles City, IA 50616                           Nashua, IA 50658-0039

        Larry S. Eide                                    Brandon J. Gray
        Pappajohn, Shriver, Eide & Nielsen P.C.          Assistant Attorney General
        103 East State Street, Suite 800                 Office of Attorney General of Iowa
        P.O. Box 1588                                    1305 Walnut Street
        Mason City, IA 50402-1588                        Des Moines, IA 50319

        J.D. Haas
        J.D. Haas & Associates PLLC
        1120 E. 80th Street, Suite 200
        Minneapolis, MN 55420


                                                  /s/ Janet Privratsky_




{02725912.DOC}
  Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 230 of 231
                                                                                               230
    Case 19-00507       Doc 86  Filed 11/05/19 Entered 11/05/19 10:24:15            Desc Main
                                  Document     Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                             PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: November 1, 2019

APPEARANCES:

For Debtor: Donald Molstad and Charles Thomson
For Parties-In-Interest: Larry Eide for First Security Bank & Trust; Joe Schmall for Cedar
       Rapids Bank & Trust; and Brandon Gray on behalf of Iowa Economic Development
       Authority
U.S. Trustee: L. Ashley Zubal

NATURE OF PROCEEDING:                    In Court     X Telephonic

Application to Employ J D Haas as Attorney

IT IS ORDERED THAT:

Final hearing on Debtor’s Application to Employ J D Haas as Attorney will be heard on:

                                 November 14, 2019 at 10:00 a.m.

in the Webster County Courthouse, 701 Central Avenue, Fort Dodge, Iowa.

                    November 5, 2019
Dated and Entered ________________________



                                             ____
                                            Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-3 Filed 07/07/20 Page 231 of 231
                                                                                                231
